 



Exhibit 10.1
EXECUTION COPY
 
 
Published CUSIP Number: 58155CAA2
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 8, 2007
among
McKESSON CORPORATION
and
McKESSON CANADA CORPORATION,
collectively, the Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A. (acting through
its Canada branch), as Canadian Administrative Agent,
JPMORGAN CHASE BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as L/C Issuer,
THE BANK OF NOVA SCOTIA
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH,
as Co-Documentation Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section   Page
 
                    ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1  
 
    1.01     Defined Terms     1  
 
    1.02     Other Interpretive Provisions     22  
 
    1.03     Accounting Terms     22  
 
    1.04     Rounding     23  
 
    1.05     References to Agreements and Laws     23  
 
    1.06     Times of Day     23  
 
    1.07     Letter of Credit Amounts     23   ARTICLE II. THE COMMITMENTS AND
CREDIT EXTENSIONS     23  
 
    2.01     Committed Loans     23  
 
    2.02     Borrowings, Conversions and Continuations of Committed Loans     25
 
 
    2.03     Letters of Credit     28  
 
    2.04     Bankers’ Acceptances for McKesson Canada     36  
 
    2.05     Prepayments     42  
 
    2.06     Termination or Reduction of Commitments     43  
 
    2.07     Repayment of Loans     43  
 
    2.08     Interest     43  
 
    2.09     Fees     44  
 
    2.10     Computation of Interest and Fees     45  
 
    2.11     Evidence of Debt     45  
 
    2.12     Payments Generally     45  
 
    2.13     Sharing of Payments     47  
 
    2.14     Currency Exchange Fluctuations     48  
 
    2.15     Increase in Commitments     48  
 
    2.16     Utilization of Commitments in Canadian Dollars     49  
 
    2.17     Extension of Maturity Date     50   ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY     51  
 
    3.01     Taxes     51  
 
    3.02     Illegality     53  
 
    3.03     Inability to Determine Rates     53  

i



--------------------------------------------------------------------------------



 



                      Section   Page
 
    3.04     Increased Cost and Reduced Return; Capital Adequacy     54  
 
    3.05     Funding Losses     54  
 
    3.06     Matters Applicable to all Requests for Compensation     55  
 
    3.07     Survival     55   ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS     55  
 
    4.01     Conditions to Effectiveness of Restatement     55  
 
    4.02     Conditions to all Credit Extensions     57   ARTICLE V.
REPRESENTATIONS AND WARRANTIES     58  
 
    5.01     Corporate Existence and Power     58  
 
    5.02     Corporate Authorization; No Contravention     59  
 
    5.03     Governmental Authorization     59  
 
    5.04     Binding Effect     59  
 
    5.05     Litigation     59  
 
    5.06     No Default     60  
 
    5.07     Use of Proceeds; Margin Regulations     60  
 
    5.08     Financial Condition     60  
 
    5.09     Regulated Entities     60  
 
    5.10     No Burdensome Restrictions     60  
 
    5.11     Subsidiaries and Certain Liens As of the Restatement Date     61  
 
    5.12     Disclosed Matters     61   ARTICLE VI. AFFIRMATIVE COVENANTS     61
 
 
    6.01     Financial Statements     61  
 
    6.02     Certificates; Other Information     62  
 
    6.03     Notices     63  
 
    6.04     Preservation of Existence, Etc     64  
 
    6.05     Maintenance of Insurance     64  
 
    6.06     Payment of Taxes     64  
 
    6.07     Compliance with Laws     64  
 
    6.08     Books and Records     64  
 
    6.09     Inspection Rights     64  
 
    6.10     Use of Proceeds     65   ARTICLE VII. NEGATIVE COVENANTS     65  
 
    7.01     Liens     65  

ii



--------------------------------------------------------------------------------



 



                      Section   Page
 
    7.02     Consolidations and Mergers     66  
 
    7.03     Use of Proceeds     67  
 
    7.04     Maximum Debt to Capitalization Ratio     67  
 
    7.05     Swap Contracts     67   ARTICLE VIII. EVENTS OF DEFAULT AND
REMEDIES     67  
 
    8.01     Events of Default     67  
 
    8.02     Remedies Upon Event of Default     69  
 
    8.03     Application of Funds     69   ARTICLE IX. ADMINISTRATIVE AGENT    
70  
 
    9.01     Appointment and Authorization of Agents     70  
 
    9.02     Rights as a Lender     71  
 
    9.03     Exculpatory Provisions     71  
 
    9.04     Delegation of Duties     72  
 
    9.05     Reliance by Agents     72  
 
    9.06     Successor Agents     73  
 
    9.07     Non-Reliance on Agents and Other Lenders     73  
 
    9.08     No Other Duties, Etc     74  
 
    9.09     Administrative Agent May File Proofs of Claim     74   ARTICLE X.
THE COMPANY’S GUARANTY OF MCKESSON CANADA’S OBLIGATIONS     75  
 
    10.01     Guaranty of the Guarantied Obligations     75  
 
    10.02     Liability of the Company Absolute     75  
 
    10.03     Waivers by the Company     77  
 
    10.04     Payment by the Company; Application of Payments     78  
 
    10.05     Guarantor’s Rights of Subrogation, Contribution, Etc     78  
 
    10.06     Subordination of Other Obligations     79  
 
    10.07     Real Property Security     79  
 
    10.08     Expenses     80  
 
    10.09     Continuing Guaranty; Termination of Guaranty     80  
 
    10.10     Authority of the Company or McKesson Canada     80  
 
    10.11     Financial Condition of McKesson Canada     80  
 
    10.12     Rights Cumulative     80  
 
    10.13     Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty    
81  

iii



--------------------------------------------------------------------------------



 



                      Section   Page ARTICLE XI. MISCELLANEOUS     81  
 
    11.01     Amendments, Etc     81  
 
    11.02     Notices and Other Communications; Facsimile Copies     83  
 
    11.03     No Waiver; Cumulative Remedies     85  
 
    11.04     Expenses; Indemnity; Damage Waiver     85  
 
    11.05     Payments Set Aside     87  
 
    11.06     Successors and Assigns     87  
 
    11.07     Treatment of Certain Information; Confidentiality     91  
 
    11.08     Set-off     92  
 
    11.09     Interest Rate Limitation     92  
 
    11.10     Counterparts     93  
 
    11.11     Integration     93  
 
    11.12     Survival of Representations and Warranties     93  
 
    11.13     Severability     93  
 
    11.14     Tax Forms     93  
 
    11.15     Replacement of Lenders     95  
 
    11.16     Governing Law     96  
 
    11.17     Waiver of Right to Trial by Jury     97  
 
    11.18     California Judicial Reference     97  
 
    11.19     No Advisory or Fiduciary Responsibility     97  
 
    11.20     USA Patriot Act Notice     98  
 
    11.21     Judgment     98  

iv



--------------------------------------------------------------------------------



 



                      SCHEDULES        
 
    1.01     Existing Letters of Credit        
 
    2.01     Commitments, Pro Rata Shares and Affiliate Banks        
 
    5.11     Subsidiaries and Indebtedness Secured by Liens        
 
    11.02     Administrative Agent’s Office, Certain Addresses for Notices      
    EXHIBITS        
 
          Form of        
 
    A     Committed Loan Notice        
 
    B-1     Note (McKesson Corporation)        
 
    B-2     Note (McKesson Canada Corporation)        
 
    C     Opinion Matters        
 
    D     Compliance Certificate        
 
    E     Assignment and Assumption        
 
    F     Drawing Notice        

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of June 8, 2007, among McKESSON CORPORATION, a Delaware corporation (the
“Company”), McKESSON CANADA CORPORATION, a Nova Scotia unlimited company and
indirect wholly owned subsidiary of the Company (“McKesson Canada” and, together
with the Company, the “Borrowers” and each a “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and each individually, a
“Lender”), BANK OF AMERICA, N.A. acting through its Canada branch, as Canadian
Administrative Agent with respect to the Canadian Loans and the Bankers’
Acceptance Facility (as hereinafter defined), BANK OF AMERICA, N.A., as
Administrative Agent, and Wachovia Bank, National Association, as L/C Issuer.
     The Borrowers have requested that the Lenders amend and restate the
Existing Revolving Credit Facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.
     Immediately prior to the effectiveness hereof, certain Lenders shall have
assigned certain of their interests under the Existing Revolving Credit
Agreement to Bank of America, and Bank of America shall have assigned such
interests to certain other Lenders, in each case pursuant to certain Master
Assignment and Assumption Agreements each dated as of the date hereof.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acceptance Usage” means, as at any date of determination, the aggregate
Face Amount of all completed Bankers’ Acceptances which have not been repaid by
McKesson Canada whether or not due and whether or not held by a Lender. For
purposes of this definition, any Bankers’ Acceptance that has been prepaid in
full shall not be deemed to be outstanding and all Bankers’ Acceptances shall be
valued in Dollar Equivalents as of the applicable Computation Date.
     “Additional Commitment Lender” has the meaning specified in Section 2.17.
     “Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent Parties” has the meaning specified in Section 11.02(c).
     “Agents” means the Administrative Agent and the Canadian Administrative
Agent.
     “Aggregate Canadian Commitments” means the aggregate Canadian Commitments
of all the Lenders, which is an amount equal to $200,000,000 on the Restatement
Date. The Aggregate Canadian Commitments are a part of, and not an addition to,
the Aggregate Commitments.
     “Aggregate Commitments” means the aggregate Commitments of all the Lenders.
     “Agreement” means this Amended and Restated Credit Agreement.
     “Anniversary Date” has the meaning specified in Section 2.17.
     “Applicable Agent” means (a) the Administrative Agent in the case of
Domestic Loans and Letters of Credit and (b) the Canadian Administrative Agent
in the case of Canadian Loans and in connection with the Bankers’ Acceptance
Facility.
     “Applicable Borrower” means (a) the Company in the case of Domestic Loans
and Letters of Credit and (b) McKesson Canada in the case of Canadian Loans and
Bankers’ Acceptances.
     “Applicable Currency” means, as to any particular payment or Loan, Dollars
in the case of Domestic Loans and Letters of Credit and Canadian Dollars in the
case of Canadian Loans and the Bankers’ Acceptance Facility.
     “Applicable Rate” means, from time to time, the rate, expressed in basis
points per annum, corresponding to the applicable Debt Rating as set forth
below:

                                              Eurodollar Rate                  
  Loans, Letters of   Base Rate Loans and     Debt Ratings           Credit and
Bankers’   Canadian Prime Rate Pricing Level   S&P/Moody’s/Fitch   Facility Fee
  Acceptances   Loans
1
  Greater than or equal
to A/A2/A     6.0       14.0       -6.0  

2



--------------------------------------------------------------------------------



 



                                              Eurodollar Rate                  
  Loans, Letters of   Base Rate Loans and     Debt Ratings           Credit and
Bankers’   Canadian Prime Rate Pricing Level   S&P/Moody’s/Fitch   Facility Fee
  Acceptances   Loans
2
  A-/A3/A-     7.0       18.0       -7.0  
3
  BBB+/Baa1/BBB+     8.0       27.0       -8.0  
4
  BBB/Baa2/BBB     9.0       31.0       -9.0  
5
  BBB-/Baa3/BBB-     10.0       40.0       -10.0  
6
  Less than
BBB-/Baa3/BBB-     12.0       63.0       -12.0  

     “Debt Rating” means, as of any date of determination, the available ratings
as determined by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the Company shall maintain a rating of its non-credit-enhanced,
senior unsecured long-term debt from only two of S&P, Moody’s and Fitch then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 6 being the lowest),
unless there is a split in Debt Ratings of more than one Pricing Level, in which
case the Applicable Rate shall be determined by reference to a Debt Rating that
is one Pricing Level lower than the higher of the Company’s two Debt Ratings,
(b) if the Company shall maintain a Debt Rating of its non-credit-enhanced,
senior unsecured long-term debt from only one of S&P, Moody’s and Fitch, then
that single Debt Rating shall apply, (c) if the Company shall maintain a Debt
Rating of its non-credit-enhanced, senior unsecured long-term debt from all
three of S&P, Moody’s and Fitch and there is a difference in such Debt Ratings,
(i) if there is a difference of only one Pricing Level between the highest and
lowest of such Debt Ratings, the Applicable Rate shall be determined by
reference to the higher Debt Rating, and (ii) if there is a difference of more
than one Pricing Level between any of the Debt Ratings, and if two Debt Ratings
are equivalent and the third Debt Rating is lower, the Applicable Rate shall be
determined by reference to the higher Debt Rating; otherwise the Applicable Rate
shall be determined by reference to a Debt Rating that is one Pricing Level
below the highest of the Company’s three Debt Ratings and (d) if the Company
shall fail to maintain any Debt Rating of its non-credit-enhanced, senior
unsecured long-term debt from any of S&P, Moody’s and Fitch, then the Applicable
Rate shall be the same as the Applicable Rate that would apply if the Company
had the lowest Debt Ratings set forth in the Applicable Rate grid above.
     Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

3



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel; provided that no fees, expenses or disbursements shall qualify as
Attorney Costs unless written evidence substantiating such fees, expenses and
disbursements is available to the Company upon request.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended March 31, 2007,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto.
     “Availability Period” means the period from and including the Restatement
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “BA Canada” means Bank of America, N.A. (acting through its Canada branch),
and its successors.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bankers’ Acceptance” has the meaning set forth in Section 2.04(a).
     “Bankers’ Acceptance Credit Extension” means, with respect to any Bankers’
Acceptance, the acceptance thereof or the renewal or increase of the amount
thereof.
     “Bankers’ Acceptance Facility” means the facility established by Section
2.04(a).
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly

4



--------------------------------------------------------------------------------



 



announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Beneficiary” means, in relation to a Letter of Credit, from time to time,
the initial beneficiary, a transferee beneficiary, a successor beneficiary, a
nominated bank, a negotiating bank or a confirming bank with respect to such
Letter of Credit, as applicable.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Committed Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or San Francisco, California, or, in the
case of Canadian Loans or in connection with the Bankers’ Acceptance Facility,
Toronto, are authorized or required by law to close and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
     “Canadian Administrative Agent” means BA Canada, in its capacity as the
Canadian administrative agent for the Canadian Lenders, and any successor
Canadian administrative agent.
     “Canadian Administrative Agent’s Office” means the Canadian Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or
such other address or account as the Canadian Administrative Agent may from time
to time notify the Borrowers and Canadian Lenders.
     “Canadian Commitment” means, as to each Canadian Lender, an aggregate
amount equal to the amount set forth opposite its name in the column under the
heading “Canadian Commitments” on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Canadian Dollars” and “Cdn.$” each means the lawful money of Canada.
     “Canadian Exposure” means, as to any Canadian Lender (a) prior to the
termination of the Canadian Commitment, such Canadian Lender’s Canadian
Commitment and (b) after the

5



--------------------------------------------------------------------------------



 



termination of the Canadian Commitment, the Total Canadian Outstandings for such
Canadian Lender.
     “Canadian Lender” means each Canadian bank listed on Schedule 2.01 as a
Canadian Lender, and their successors and assigns.
     “Canadian Loan” means any Loan made to McKesson Canada pursuant to Section
2.01(b) denominated in Canadian Dollars, which may be a Eurodollar Rate Loan or
a Canadian Prime Rate Loan.
     “Canadian Participant” has the meaning set forth in Section 2.01(b)(ii).
     “Canadian Participation” has the meaning set forth in Section 2.01(b)(ii).
     “Canadian Prime Rate” means, for any day, with respect to any Canadian
Loan, a fluctuating rate per annum equal to the higher of (a) the rate announced
by the Canadian Administrative Agent from time to time as its prime lending
rate, as in effect from time to time, and (b) a rate equal to the CDOR that
would apply to a one-month Bankers’ Acceptance accepted by BA Canada if made on
such day plus 0.75% per annum. As to any loan, the Canadian Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Canadian Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Canadian Prime Rate. Any change in the reference rate announced by the Canadian
Administrative Agent shall take effect at the opening of business on the day
specified in the announcement of such change.
     “Canadian Prime Rate Loans” means Canadian Loans bearing interest at rates
determined by reference to the Canadian Prime Rate.
     “Canadian Pro Rata Share” means, as to any Canadian Lender at any time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Canadian Lender’s Canadian Exposure divided by the
combined Canadian Exposure of all Canadian Lenders (including, in each case,
Canadian Exposure of Affiliates of Canadian Lenders). The initial Canadian Pro
Rata Share of each Canadian Lender is set forth opposite the name of such
Canadian Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Canadian Lender becomes a party hereto, as applicable.
     “Canadian Resident” shall mean a Person that is either (a) a resident of
Canada for purposes of the Income Tax Act (Canada) or (b) the Canada branch of
an authorized foreign bank that will receive all amounts contemplated under this
agreement as part of its Canadian banking business for purposes of the Income
Tax Act (Canada).
     “Canadian Spot Rate” means the rate quoted by Bank of America as the spot
rate for the purchase by Bank of America of such currency with another currency
through its FX Trading Office at approximately 8:00 a.m. on the Computation
Date.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).

6



--------------------------------------------------------------------------------



 



     “CDOR” means, for any day and relative to Bankers’ Acceptances having any
specified Face Amount and maturity, the average of the annual rates for Bankers’
Acceptances having such specified Face Amount and maturity (or a Face Amount and
maturity as closely as possible comparable to such specified Face Amount and
maturity) of the banks named in Schedule I to the Bank Act (Canada) that appears
on the Reuters Screen CDOR page as of at 10:00 a.m. (Eastern time) on such day
(or, if such day is not a Business Day, as of 10:00 a.m. (Eastern time) on the
next preceding Business Day), provided that if such rate does not appear on the
Reuters Screen CDOR page at such time on such date, CDOR for such date will be
the annual rate of interest (rounded upward to the nearest whole multiple of
1/100 of 1% calculated) as of 10:00 a.m. (Eastern time) on such date on the
basis of the discount amount at which the Canadian Administrative Agent is then
offering to purchase Bankers’ Acceptances accepted by it having a comparable
aggregate Face Amount and identical maturity date to the aggregate Face Amount
and maturity date of such Bankers’ Acceptances.
     “Clearing House” means The Canadian Depository for Securities Limited, or
such alternative clearing house within the meaning of The Depository Bills and
Notes Act (Canada).
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans (including any Canadian Commitment of any Canadian Lender to make Canadian
Loans or purchase Bankers’ Acceptances) to the Borrowers pursuant to Article II
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Commitment
for any Lender that has an Affiliate is a single value for such Lender and its
Affiliate taken together.
     “Committed Loan” means a Domestic Loan or a Canadian Loan.
     “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion
of Committed Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
     “Company” has the meaning specified in the introductory clause hereto.
     “Company Guaranty” means the Company’s guaranty of the Obligations of
McKesson Canada under this agreement, the terms of which guaranty are located in
Article X of this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Computation Date” has the meaning specified in Section 2.16(a).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

7



--------------------------------------------------------------------------------



 



     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing, (b) a
Bankers’ Acceptance Credit Extension and (c) an L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 1% per
annum; provided, however, that, with respect to a Eurodollar Rate Loan or
Canadian Prime Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan plus 1% per annum, in each case to the fullest extent permitted by
applicable Laws.
     “Defaulting Lender” means (a) any Lender that (i) has failed to fund any
portion of the Committed Loans or participations in L/C Obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (ii) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (iii) has been deemed insolvent or become the subject
of an Insolvency Proceeding and (b) any Canadian Lender that has failed to
purchase any Draft or Bankers’ Acceptance.
     “Disclosed Matters” means (a) those matters described in the Company’s
press release dated April 28, 1999 (the “Press Release”), (b) litigation which
(i) is related to the matters disclosed in the Press Release and (ii) has been
disclosed to the Administrative Agent and the Lenders prior to the Restatement
Date, (c) other matters related to the matters disclosed in the Press Release
which have been publicly disclosed by the Company in its filings with the SEC
prior to the Restatement Date, and (d) other litigation to the extent disclosed
in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31,
2007, as filed with the SEC.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in Canadian Dollars, the equivalent amount in Dollars as determined by the
Applicable Agent at such time on the basis of the Canadian Spot Rate for the
purchase of Dollars with Canadian Dollars on the most recent Computation Date
provided for in Section 2.16(a).

8



--------------------------------------------------------------------------------



 



     “Domestic Lender” means each Lender acting in the capacity of a domestic
lender listed on Schedule 2.01 as a Domestic Lender, and their successors and
assigns.
     “Domestic Loan” means any Loan made to the Company pursuant to
Section 2.01(a) denominated in Dollars which may be a Eurodollar Rate Loan or a
Base Rate Loan.
     “Draft” means, at any time, a bill of exchange, within the meaning of the
Bills of Exchange Act (Canada) drawn by McKesson Canada to be accepted by a
Canadian Lender (which upon such acceptance will be a Bankers’ Acceptance) and
bearing such distinguishing letters and numbers as such Canadian Lender may
determine, but which at such time, except as otherwise provided herein, has not
been accepted by a Canadian Lender.
     “Drawing” means an acceptance of completed Drafts by a Canadian Lender or
by any other Person pursuant to Section 2.04.
     “Drawing Date” means any Business Day fixed pursuant to Section 2.04(b) for
a Drawing.
     “Drawing Fee” means, with respect to the Drafts issued by McKesson Canada
hereunder and accepted as provided herein on any Drawing Date, an amount equal
to the Drawing Fee Rate multiplied by the aggregate Face Amount of such Drafts,
calculated, in each case, on the basis of the term to maturity of such Draft and
a year of 365 or 366 days, as the case may be (rounded to the nearest whole
cent, with one-half of one cent being rounded up).
     “Drawing Fee Rate” means, in calculating the Drawing Fee for any Draft, the
Applicable Rate for Bankers’ Acceptances.
     “Drawing Notice” has the meaning set forth in Section 2.04(b)(i).
     “Drawing Purchase Price” means, in respect of Drafts to be accepted by a
Canadian Lender or any other Person, the difference between (a) the result
(rounded to the nearest whole cent, with one-half of one cent being rounded up)
obtained by dividing the aggregate Face Amount of such Drafts by the sum of one
plus the product of (i) the Effective Discount Rate multiplied by (ii) a
fraction the numerator of which is the term of maturity of such Drafts and the
denominator of which is 365; and (b) the applicable Drawing Fee.
     “Effective Discount Rate” means (a) with respect to any Bankers’ Acceptance
accepted by a Canadian Lender named on Schedule I to the Bank Act (Canada), the
rate determined by the Canadian Administrative Agent as being CDOR on the
applicable Drawing Date, and (b) with respect to any Bankers’ Acceptance
accepted by any other Canadian Lender, the lesser of (i) the rate advised by
such Canadian Lender to the Canadian Administrative Agent as being the discount
rate of such Canadian Lender, calculated on the basis of a year of 365 or
366 days, as applicable, and determined in accordance with normal market
practice, for bankers’ acceptances of such Lender having comparable Face Amount
and identical maturity date to the Face Amount and maturity date of such
Bankers’ Acceptance and (ii) the rate determined by the Canadian Administrative
Agent in accordance with clause (a) above plus 0.07% per annum.
     “Eligible Assignee” has the meaning specified in Section 11.06(g).

9



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, provincial,
municipal, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =                     Eurodollar Base Rate                    
                              1.00 — Eurodollar Reserve Percentage
     Where,

10



--------------------------------------------------------------------------------



 



     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time two Business Days prior to the commencement
of such Interest Period for deposits in the Applicable Currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
Applicable Currency for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank eurodollar market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period (A) in the case of Domestic Loans, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Domestic Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) and
(B) in the case of Canadian Loans, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Canadian Lender, under any applicable regulations of the
central bank or other relevant Governmental Authority in Canada. The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.01.
     “Existing Letters of Credit” means those letters of credit issued prior to
the date hereof for the account of the Company or one of its Subsidiaries and
identified on Schedule 1.01.
     “Existing Maturity Date” has the meaning specified in Section 2.17.
     “Existing Revolving Credit Agreement” means that certain Credit Agreement
dated as of September 24, 2004 among the Company, McKesson Canada, Bank of
America, as administrative agent, BA Canada, as Canadian administrative agent,
JPMorgan Chase Bank and Wachovia Bank, National Association as syndication
agents, Wachovia Bank, National Association as L/C issuer, The Bank of Nova
Scotia and Bank of Tokyo Mitsubishi, Ltd., Seattle Branch, as co-documentation
agents and the lenders from time to time party thereto, as amended to date.

11



--------------------------------------------------------------------------------



 



     “Exposure” means, with respect to any Lender, (a) prior to the termination
of the Commitment, such Lender’s Commitment and (b) after the termination of the
Commitment, the Total Outstandings for such Lender.
     “Extending Lender” has the meaning specified in Section 2.17.
     “Face Amount” means, in respect of a Draft or a Bankers’ Acceptance, as the
case may be, the amount payable to the holder thereof on its maturity.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the weighted average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
     “Fee Letter” means the letter agreement, dated May 9, 2007, among the
Company, the Administrative Agent and the Arranger.
     “Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A.,
and any successor thereto.
     “Foreign Lender” has the meaning specified in Section 11.14(a)(i).
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “FX Trading Office” means the Foreign Exchange Trading Unit of Bank of
America located in London, England, or such other of Bank of America’s offices
as Bank of America may designate from time to time or, if Bank of America is no
longer the Administrative Agent, the offices of Administrative Agent as
Administrative Agent may designate from time to time.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

12



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 11.06(h).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Guarantied Obligations” has the meaning set forth in Section 10.01.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
          (a) all obligations of such Person for borrowed money;
          (b) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (c) all non-contingent reimbursement or payment obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;

13



--------------------------------------------------------------------------------



 



          (d) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;
          (e) capital leases and Synthetic Lease Obligations;
          (f) net obligations of such Person under any Swap Contract;
          (g) all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); and
          (h) all indebtedness referred to in clauses (a) through (g) above
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person, whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Liabilities” has the meaning set forth in Section 11.04.
     “Indemnitees” has the meaning set forth in Section 11.04.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under any Debtor Relief Law.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan or a Canadian Prime Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Canadian Prime Rate Loan, (i) the fifth Business Day following the end of each
calendar quarter and (ii) the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Applicable Borrower in its Committed
Loan Notice; provided that:

14



--------------------------------------------------------------------------------



 



     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Canadian, federal,
state, provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Issuer” means Wachovia Bank, National Association in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of

15



--------------------------------------------------------------------------------



 



Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as its “Lending Office” or “Domestic Lending Office” or
“Eurodollar Lending Office,” as the case may be, in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent.
     “Letter of Credit” means (a) any letter of credit issued hereunder and
(b) each of the Existing Letters of Credit. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.
     “Letter of Credit Sublimit” means an amount equal to $500,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease or the sale of
accounts receivable).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan.
     “Loan Documents” means this Agreement, any Notes, any Drafts, any Bankers’
Acceptances, the Fee Letter and all other documents delivered to the
Administrative Agent, Canadian Administrative Agent or any Lender in connection
herewith.
     “Loan Parties” means, collectively, the Borrowers.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.
     “Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the

16



--------------------------------------------------------------------------------



 



Company and its Subsidiaries taken as a whole or any Material Subsidiary; (b) a
material impairment of the ability of any Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any
Borrower of any Loan Document to which it is a party.
     “Material Subsidiary” means, at any time, (a) McKesson Canada and (b) any
other Subsidiary having at such time 10% or more of the Company’s consolidated
total (gross) revenues for the preceding four fiscal quarter period, as of the
last day of the preceding fiscal quarter based upon the Company’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.
     “Maturity Date” means the later of (a) June 8, 2012 or (b) if the term of
this Agreement is extended pursuant to Section 2.17, such extended termination
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Business Day, the next preceding Business Day;
provided further that with respect to any Non-Extending Lender, the Maturity
Date of such Non-Extending Lender’s Commitment shall be the Existing Maturity
Date notwithstanding the extension of Commitments by any other Lender pursuant
to Section 2.17.
     “McKesson Canada” has the meaning specified in the introductory paragraph
hereto.
     “Member” means a Canadian Lender that has entered into a contract of
membership with the Clearing House.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Worth” means the sum of the capital stock and additional paid in
capital plus retained earnings (or minus accumulated deficits) of the Company
and its Subsidiaries determined on a consolidated basis in conformity with GAAP
on such date.
     “Non-Extending Lender” has the meaning specified in Section 2.17.
     “Note” means a promissory note executed by a Borrower in favor of a Lender
pursuant to Section 2.11, substantially in the form of Exhibit B-1 in the case
of the Company with respect to Domestic Loans or substantially in the form of
Exhibit B-2 in the case of McKesson Canada with respect to Canadian Loans.
     “Notice Date” has the meaning specified in Section 2.17.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Draft, Bankers’ Acceptance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any

17



--------------------------------------------------------------------------------



 



Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction).
     “Other Taxes” has the meaning specified in Section 3.01(b).
     “Outstanding Amount” means (a) with respect to Committed Loans and on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Committed Loans occurring on
such date; (b) with respect to any Bankers’ Acceptances on any date, the amount
of the Acceptance Usage on such date after giving effect to any Bankers’
Acceptance Credit Extension occurring on such date and any other changes in the
aggregate amount of the Acceptance Usage as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Bankers’
Acceptance or any reductions in the maximum amount available for drawing under
Bankers’ Acceptance taking effect on such date; and (c) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
     “Overnight Canadian Rate” means, for any day, the rate of interest per
annum at which overnight deposits in Canadian Dollars, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by the Administrative Agent’s London
Branch to major banks in the London or other applicable offshore interbank
market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participation Funding Date” has the meaning specified in Section
2.01(b)(ii)(A).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

18



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Commitment of each Lender to make Loans, the
obligation of the Canadian Lenders to make Bankers’ Acceptance Credit Extensions
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Pro Rata Share of each Lender shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     “Proceedings” has the meaning set forth in Section 6.03(c).
     “Register” has the meaning set forth in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to a Bankers’ Acceptance, a Drawing Notice and (c) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Request Period” has the meaning specified in Section 2.17.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans, the obligation of each Canadian Lender to make Bankers’
Acceptance Credit Extensions and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in Bankers’
Acceptances and L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination, decree or order of an
arbitrator or of a Governmental

19



--------------------------------------------------------------------------------



 



Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject, including but
not limited to any Environmental Law.
     “Response Deadline” has the meaning specified in Section 2.17.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate vice president or the treasurer of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restatement Date” means the first date on which all conditions set forth
in Section 4.01 are satisfied or waived in accordance with Section 11.01 (or, in
the case of Section 4.01(b), waived by the Person entitled to receive the
applicable payment).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “SPC” has the meaning specified in Section 11.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such

20



--------------------------------------------------------------------------------



 



master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” has the meaning specified in Section 3.01(a).
     “Total Canadian Outstandings” means (a) as to all Lenders at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Canadian Loans plus (ii) the Acceptance Usage, in each case valued in Dollar
Equivalents, and (b) as to any Canadian Lender at any date of determination, the
sum of (x) the aggregate principal amount of all outstanding Canadian Loans made
by such Canadian Lender or its Affiliate plus (y) the Acceptance Usage of such
Canadian Lender or its Affiliate, in each case valued in Dollar Equivalents.
     “Total Capitalization” means, on any date, the sum of (a) Total Debt and
(b) the Net Worth on such date.
     “Total Debt” means, on any date, all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis on such date.
     “Total Outstandings” means (a) as to all Lenders at any date of
determination, the sum of (i) the Outstanding Amount of all Loans and L/C
Obligations plus (ii) the Acceptance Usage, in each case valued in Dollar
Equivalents, and (b) as to any Lender at any date of determination, the sum of
(x) the Outstanding Amount of all Loans and L/C Obligations of such Lender or
its Affiliate plus (y) the Acceptance Usage of such Lender or its Affiliate, in
each case valued in Dollar Equivalents.
     “Type” means (a) with respect to a Domestic Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan and (b) with respect to a Canadian Loan, its
character as a Canadian Prime Rate Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

21



--------------------------------------------------------------------------------



 



     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
     “Wholly-Owned Subsidiary” means any Subsidiary in which (other than
directors’ qualifying shares required by law) 100% of the capital stock of each
class or other interests having ordinary voting power, and 100% of the capital
stock of every other class or other interests, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate

22



--------------------------------------------------------------------------------



 



in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Domestic Loans to the Company from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations and all Bankers’ Acceptances
(taking into account any Canadian Participations when determining the Total
Canadian Outstandings of a

23



--------------------------------------------------------------------------------



 



Canadian Lender) shall not exceed such Lender’s Commitment. Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
the Company may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a). Domestic Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
     (b) (i) Subject to the terms and conditions set forth herein, each Canadian
Lender severally agrees to make Canadian Loans to McKesson Canada from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Canadian
Commitment; provided, however, that, after giving effect to any Borrowing under
the Canadian Commitments, (A) the Total Outstandings shall not exceed the
Aggregate Commitments, (B) the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments, (C) McKesson Canada shall be a Wholly-Owned
Subsidiary, (D) the aggregate Outstanding Amount of the Canadian Loans of any
Canadian Lender, plus such Lender’s Pro Rata Share of the Acceptance Usage
(taking into account any Canadian Participations when determining the Total
Canadian Outstandings of a Canadian Lender) shall not exceed its Canadian
Commitment, and (E) all Canadian Loans to McKesson Canada shall be made by the
Canadian Lenders, shall be denominated and payable in Canadian Dollars and no
other currency and shall not be Base Rate Loans. Within the limits of each
Lender’s Canadian Commitment, and subject to the other terms and conditions
hereof, McKesson Canada may borrow under this Section 2.01(b)(i), prepay under
Section 2.05 and reborrow under this Section 2.01(b)(i). Canadian Loans may be
Canadian Prime Rate Loans or Eurodollar Rate Loans, as provided herein.
     (ii) (A) Subject to Section 2.01(b)(ii)(B) below, on the Participation
Funding Date (as defined below) each Lender that is not a Canadian Lender shall
be deemed to have purchased, and hereby agrees to purchase, a participation in
each outstanding Canadian Loan and Bankers’ Acceptance Credit Extension in an
amount equal to its Pro Rata Share of the unpaid amount of such Canadian Loan or
Bankers’ Acceptance Credit Extension together with accrued interest thereon
(each, a “Canadian Participation”), such Canadian Participation to be governed
by this Section 2.01(b)(ii)(A) and not by Section 11.06(d) hereof. Only upon
demand from any Canadian Lender on or after the date of (X) any Event of Default
under Sections 8.01(a), 8.01(f) or 8.01(g) or (Y) an acceleration of the
maturity pursuant to Section 8.02(b) of any amounts owing to the Canadian
Lenders under this Agreement (the date of such demand, the “Participation
Funding Date”), each such Lender that has purchased a Canadian Participation
(each a “Canadian Participant”) shall deliver to the Canadian Administrative
Agent an amount equal to its Canadian Participation in same day funds and in
Canadian Dollars at the Canadian Administrative Agent’s Office for distribution
to Canadian Lenders in accordance with their Canadian Pro Rata Share. If any
amount required to be paid by any Canadian Participant pursuant to this
Section 2.01(b)(ii)(A) is not paid to the Canadian Administrative Agent when due
but is paid within three Business Days after the date such payment is due, such
Canadian Participant shall pay to the Canadian Administrative Agent for
distribution to Canadian Lenders on demand an amount equal to the product of
(i) such amount, times (ii) the Overnight Canadian Rate, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 365 or 366, as the case may be. If such amount
required to be

24



--------------------------------------------------------------------------------



 



paid by any Canadian Participant pursuant to this Section 2.01(b)(ii)(A) is not
in fact made available to the Canadian Administrative Agent within three
Business Days after the date such payment is due, the Canadian Administrative
Agent shall be entitled to recover from such Canadian Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum equal to the rate applicable thereto in accordance with the preceding
sentence plus the Applicable Rate. A certificate of the Canadian Administrative
Agent submitted to any Canadian Participant with respect to any amounts owing
under this Section 2.01(b)(ii)(A) shall be conclusive in the absence of manifest
error. In the event the Canadian Administrative Agent receives a payment with
respect to any Canadian Loan in which Canadian Participations have been
purchased and as to which the purchase price has been requested by the Canadian
Administrative Agent and delivered by a Canadian Participant as in this
Section 2.01(b)(ii)(A) provided, the Canadian Administrative Agent shall
promptly distribute to such Canadian Participant its share of such payment based
on its Canadian Participation. If the Canadian Administrative Agent pays any
amount to a Canadian Participant pursuant to this Section 2.01(b)(ii)(A) in the
belief or expectation that a related payment has been or will be received or
collected and such related payment is not received or collected by the Canadian
Administrative Agent, then such Canadian Participant will promptly on demand by
the Canadian Administrative Agent return such amount to the Canadian
Administrative Agent, together with interest thereon at such rate as the
Canadian Administrative Agent shall determine to be customary between banks for
correction of errors. If the Canadian Administrative Agent determines at any
time that any amount received or collected by the Canadian Administrative Agent
pursuant to this Agreement is to be returned to McKesson Canada under this
Agreement or paid to any other Person or entity pursuant to any Debtor Relief
Laws, any sharing clause in this Agreement, or otherwise, then, notwithstanding
any other provision of this Agreement, the Canadian Administrative Agent shall
not be required to distribute any portion thereof to any Canadian Participant,
and each such Canadian Participant will promptly on demand by the Canadian
Administrative Agent repay any portion that the Canadian Administrative Agent
shall have distributed to such Canadian Participant, together with interest
thereon at such rate, if any, as the Canadian Administrative Agent shall pay to
McKesson Canada or such other Person or entity with respect thereto. If any
amounts returned to McKesson Canada or reimbursed by a Canadian Participant
pursuant to this Section 2.01(b)(ii)(A) are later recovered by the Canadian
Administrative Agent, the Canadian Administrative Agent shall promptly pay to
each Canadian Participant a proportionate share based on such Canadian
Participant’s Canadian Participation.
     (B) Notwithstanding any other provision of this Agreement, each Lender
agrees that, prior to the Participation Funding Date, all amounts paid or
credited by McKesson Canada under this Agreement to a Canadian Lender shall be
received by such Canadian Lender (a) for its own benefit and account or (b) as
agent for or for the account of an Eligible Assignee that is a Canadian Resident
in respect of the Canadian Loans, and not otherwise as agent for or on behalf of
any other Person.

25



--------------------------------------------------------------------------------



 



     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) With respect to Domestic Loans, each Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 9:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. With respect to Canadian Loans, each
Borrowing, each conversion of Canadian Loans from one Type to the other and each
continuation of Eurodollar Rate Loans shall be made upon McKesson Canada’s
irrevocable notice to the Canadian Administrative Agent, which may be given by
telephone. Each such notice must be received by the Canadian Administrative
Agent not later than 11:00 a.m. (Eastern time) (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Canadian
Prime Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Canadian Prime Rate Loans. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Applicable Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Applicable Borrower. Each Borrowing,
conversion or continuation of Domestic Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and, in the case
of Canadian Loans, in an aggregate minimum amount of Cdn.$5,000,000 or any whole
multiple of Cdn.$1,000,000 in excess thereof. Except as provided in
Section 2.03(c) and 2.04(g), each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Applicable Borrower is requesting a
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the identity of the Borrower and the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the Applicable Currency. If the Applicable Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Applicable Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans or
Canadian Prime Rate Loans, as appropriate. Any such automatic conversion to Base
Rate Loans or Canadian Prime Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, they will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice for Domestic Loans, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Domestic Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). Following receipt of a Committed Loan Notice
for Canadian Loans, the Canadian Administrative Agent shall

26



--------------------------------------------------------------------------------



 



promptly notify each Canadian Lender of the amount of its Canadian Pro Rata
Share of the applicable Canadian Loans, and if no timely notice of a conversion
or continuation is provided by the Borrowers, the Canadian Administrative Agent
shall notify each Canadian Lender of the details of any automatic conversion to
Canadian Prime Rate Loans described in Section 2.02(a). In the case of a
Borrowing, each Lender shall make the amount of its Domestic Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m., and each Canadian Lender will make the
amount of its Canadian Loan available to the Canadian Administrative Agent in
Canadian Dollars at the Canadian Administrative Agent’s Office by 11:00 a.m.
(Eastern time) on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Applicable Agent shall make all funds so received available to the Applicable
Borrower in like funds as received by the Applicable Agent either by
(i) crediting the account of the Applicable Borrower on the books of Bank of
America or BA Canada with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Applicable Agent by the Applicable Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by a Borrower, there are unpaid amounts due in respect of
Bankers’ Acceptances, in the case of McKesson Canada, or L/C Borrowings
outstanding, in the case of the Company, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such unpaid amounts and
L/C Borrowings, and second, to the Applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change. At any time
that Canadian Prime Rate Loans are outstanding, the Canadian Administrative
Agent shall notify McKesson Canada and the Canadian Lenders of any change in BA
Canada’s prime lending rate used in determining the Canadian Prime Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect at
any time with respect to Committed Loans.
     (f) The Dollar Equivalent amount of any Borrowing in Canadian Dollars will
be determined by the Canadian Administrative Agent for such Borrowing on the
Computation Date therefor in accordance with Section 2.16(a) and shall be
conclusive absent manifest error.

27



--------------------------------------------------------------------------------



 



     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Company or certain Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Company; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit and letter of credit
applicants generally;
     (C) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;

28



--------------------------------------------------------------------------------



 



     (D) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (E) such Letter of Credit is in an initial amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars;
provided that the $500,000 minimum amount relating to a standby Letter of Credit
shall not be applicable if the Company pays to the L/C Issuer in respect of such
Letter of Credit an additional issuance fee in an amount to be agreed between
the Company and the L/C Issuer from time to time; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless
(i) the Company shall have Cash Collateralized an amount equal to such Lender’s
Pro Rata Share of the full amount of such Letter of Credit, provided that the
Cash Collateral in respect of such Lender’s Pro Rata Share shall be released to
the Company promptly upon request after the effective date of the replacement of
such Lender in accordance with Section 11.15, or (ii) the L/C Issuer has
otherwise entered into satisfactory arrangements with the Company or such Lender
to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
Beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (iv) On and after the Restatement Date, the Existing Letters of Credit
shall be deemed for all purposes, including for purposes of the fees and charges
to be collected pursuant to this Section 2.03 for periods on and after the
Restatement Date, and reimbursement of costs and expenses to the extent provided
herein, to be Letters of Credit outstanding under this Agreement and entitled to
the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement; provided, however, that, notwithstanding any other provision of this
Agreement, no fees with respect to the initial issuance of the Existing Letters
of Credit shall be due hereunder.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed

29



--------------------------------------------------------------------------------



 



issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the Beneficiary thereof; (E) the documents to be presented by
such Beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such Beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
Beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided further that the L/C issuer shall not exercise its
right to prevent any such renewal unless the L/C Issuer determines that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms of this Agreement. Unless otherwise directed by the L/C
Issuer, the Company shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an

30



--------------------------------------------------------------------------------



 



Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) of Section 2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Company that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
Beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the Beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Company fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Company shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a

31



--------------------------------------------------------------------------------



 



Base Rate Committed Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

32



--------------------------------------------------------------------------------



 



     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Company to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
Beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such Beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to

33



--------------------------------------------------------------------------------



 



any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any Beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any Beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the Beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the Beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

34



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding or (iii) if, prior to the maturity date thereof, prepayment of a
Bankers’ Acceptance is required by the provisions of Section 2.04(g)(ii) or
2.04(k), the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations or McKesson Canada shall
immediately Cash Collateralize the then Outstanding Amount of all Bankers’
Acceptances, as applicable. Sections 2.03(a)(ii)(E), 2.04, 2.05 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.04, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, or to the Canadian Administrative Agent, for
the benefit of the applicable Canadian Lenders, as applicable, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent, the Canadian Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Company hereby grants to the
Administrative Agent, and McKesson Canada hereby grants to the Canadian
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. For purposes
of this Section 2.03, “Cash Collateral” means the cash and deposit account
balances pledged and deposited with or delivered to the Applicable Agent,
pursuant to a requirement to Cash Collateralize the L/C Obligations or Bankers’
Acceptances.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP,
with the exception of Rule 5.09 thereof, shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
letter of credit fee for each Letter of Credit equal to the Applicable Rate
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the fifth
Business Day following the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in an amount equal to 0.125%
per annum times the daily maximum

35



--------------------------------------------------------------------------------



 



amount available to be drawn under such Letter of Credit. Such fronting fees
shall be computed on a quarterly basis in arrears. Such fronting fees shall be
due and payable on the first Business Day after the end of each calendar
quarter, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. In addition, the Company shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges (including
reasonable out-of-pocket expenses relating to issuances, amendments, renewals,
extensions and any demands for payment), of the L/C Issuer relating to letters
of credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Document. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit and to make any Cash Collateral deposits required
hereunder. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.
     (m) Reports to Administrative Agent. The L/C Issuer shall deliver to the
Administrative Agent, upon each calendar month end, a report setting forth for
such period the daily aggregate amount available to be drawn under the Letters
of Credit that were outstanding during such month.
     2.04 Bankers’ Acceptances for McKesson Canada.
     (a) Acceptance Commitment.
     (i) Each Canadian Lender severally agrees, on and subject to the terms and
conditions set forth herein: (A) in the case of a Canadian Lender that is able
to accept Drafts from McKesson Canada, to create acceptances (each, a “Bankers’
Acceptance”) by accepting Drafts from McKesson Canada and to purchase such
Bankers’ Acceptances in accordance with Section 2.04(d); and (B) in the case of
a Canadian Lender that has participated all or any part of its interest in the
Bankers’ Acceptance Facilities to a participant that is able to accept Drafts
from McKesson Canada, to arrange for the creation of Bankers’ Acceptances by
such participant and for the purchase of such Bankers’ Acceptances by such
participant, to the extent of such participation or assignment, in accordance
with Section 2.04(d).
     (ii) Each Drawing shall be in an aggregate Face Amount of not less than
Cdn.$5,000,000 and in integral multiples of Cdn.$1,000,000 and shall consist of
the creation and purchase of Bankers’ Acceptances on the same day, effected or
arranged by

36



--------------------------------------------------------------------------------



 



the Canadian Lenders in accordance with Section 2.04(d), ratably according to
their respective Canadian Pro Rata Shares.
     (iii) Anything contained in this Agreement to the contrary notwithstanding,
the Bankers’ Acceptance Facility and the Canadian Commitments shall be subject
to the following limitations:
     (A) the amount otherwise available for Drawing under the Aggregate Canadian
Commitment as of any time of determination shall be reduced by an amount equal
to the Total Canadian Outstandings as of such time of determination;
     (B) after any Drawing the Total Outstandings shall not exceed the Aggregate
Commitments then in effect;
     (C) the issuance of any Bankers’ Acceptance shall not violate any policies
of any Canadian Lender applicable to bankers’ acceptances and drawers generally;
and
     (D) after any Drawing the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments then in effect.
     (b) Drawing Notice.
     (i) Each Drawing shall be made on three Business Days’ prior written notice
specified in relation to Bankers’ Acceptances, given not later than 11:00 a.m.
(Eastern time), by McKesson Canada to the Canadian Administrative Agent. Each
such notice of a Drawing (a “Drawing Notice”) shall be given in substantially
the form of Exhibit F annexed hereto or by telephone confirmed promptly in
writing, containing the same information as would be contained in a Drawing
Notice, and shall specify therein (A) the Drawing Date; (B) the aggregate Face
Amount of Drafts to be accepted; and (C) the maturity date for such Drafts. The
Canadian Administrative Agent shall give each Canadian Lender prompt notice of
such Drawing Notice and of such Canadian Lender’s ratable portion of Drafts to
be accepted under the Drawing.
     (ii) McKesson Canada shall not request in a Drawing Notice a maturity date
for Drafts that would be subsequent to the Maturity Date.
     (iii) Each Drawing Notice shall be irrevocable and binding on McKesson
Canada. McKesson Canada shall indemnify each Canadian Lender against any loss or
expense incurred by such Canadian Lender as a result of any failure by McKesson
Canada to fulfill or honor before the date specified for any Drawing, the
applicable conditions set forth in this Section 2.04 or Section 4.02, if the
Drawing, as a result of such failure, is not made on such date.
     (iv) McKesson Canada shall repay, and there shall become due and payable,
on the Drawing Date the principal amount of any Canadian Loans which McKesson

37



--------------------------------------------------------------------------------



 



Canada seeks to convert, if any, in whole or in part, to Bankers’ Acceptances on
such Drawing Date.
     (v) None of the Canadian Administrative Agent, the Administrative Agent or
the Canadian Lenders shall incur any liability to McKesson Canada or the Company
in acting on the telephonic notice referred to above which the Canadian
Administrative Agent, the Administrative Agent or any Canadian Lenders believes
in good faith to have been given by a duly authorized officer or other person
authorized to borrow on behalf of McKesson Canada or for otherwise acting in
good faith under this Section 2.04 and upon the acceptance of Drafts pursuant to
any such telephonic notice, McKesson Canada shall be liable with respect thereto
as provided herein. In the event of a conflict between the Canadian
Administrative Agent’s record of the applicable terms of any Drawing and such
Drawing Notice, the Canadian Administrative Agent’s record shall prevail, absent
manifest or demonstrable error.
     (c) Form of Bankers’ Acceptances.
     (i) Each Draft presented by McKesson Canada shall (A) be dated the date of
the Drawing; (B) mature and be payable by McKesson Canada (in common with all
other Drafts presented in connection with such Drawing) on a Business Day which
occurs no less than 30 days nor more than 180 days after the date thereof, which
term shall be specified on the Drawing Notice presented by McKesson Canada in
accordance with Section 2.04(b)(1); (C) be in a form reasonably acceptable to
the Canadian Administrative Agent; and (D) if such Draft is drawn on a Canadian
Lender that is a Member, be payable to the Clearing House.
     (ii) McKesson Canada hereby renounces, and shall not claim, any days of
grace for the payment of any Bankers’ Acceptances.
     (d) Acceptance and Purchase of Drafts.
     (i) Not later than 11:00 a.m. (Eastern time) on an applicable Drawing Date,
each Canadian Lender shall, as the case may be, (A) complete one or more Drafts
dated the date of such Drawing, with the maturity date specified by McKesson
Canada in the Drawing Notice, accept such Drafts, and purchase the Bankers’
Acceptances thereby created for the Drawing Purchase Price; and (B) arrange for
its participant to complete one or more Drafts dated the date of such Drawing,
with the maturity date specified by McKesson Canada in the Drawing Notice, to
accept such Drafts and to purchase the Bankers’ Acceptances thereby created for
the Drawing Purchase Price.
     (ii) The failure of any Canadian Lender to accept Drafts or purchase
Bankers’ Acceptances as part of any Drawing shall not relieve such Canadian
Lender of its obligation, if any, to accept Drafts and purchase Bankers’
Acceptances hereunder, but a Canadian Lender shall not be responsible for the
failure of any other Canadian Lender to accept Drafts or purchase Bankers’
Acceptance on the Drawing Date for any Drawing.
     (iii) The parties hereto agree that in the administering of Bankers’
Acceptances, each Canadian Lender may avail itself of the debt clearing services
offered

38



--------------------------------------------------------------------------------



 



by the Clearing House and that the procedures set forth in Section 2.04 be
deemed amended to the extent necessary to comply with the requirements of such
debt clearing services. The foregoing sentence applies only to the
administration of Bankers’ Acceptances by the Canadian Lenders and shall not
affect the rights and obligations of McKesson Canada with respect to any
Bankers’ Acceptance.
     (e) Payment of Drawing Purchase Price.
     (i) Subject to Section 2.04(b)(iv), each Canadian Lender shall, before
12:00 noon (Eastern time) on the applicable Drawing Date, pay or cause to be
paid, the Drawing Purchase Price in respect of any Bankers’ Acceptances which
such Canadian Lender has purchased or arranged to have purchased pursuant to
Section 2.04(d)(i) by depositing or causing to be deposited such amount to such
account maintained by the Canadian Administrative Agent at BA Canada as shall
have been notified to such Canadian Lender by the Canadian Administrative Agent,
in Canadian Dollars in same day funds. Promptly upon receipt of such funds, the
Canadian Administrative Agent shall make such funds available to McKesson Canada
in accordance with reasonable instructions provided to the Canadian
Administrative Agent by McKesson Canada.
     (ii) Bankers’ Acceptances purchased by a Canadian Lender or its participant
hereunder may be held by such Canadian Lender or such participant, as the case
may be, for its own account until maturity or sold by it at any time prior
thereto in any relevant market therefor in Canada, in such Lender’s or its
participant’s sole discretion.
     (f) Effective Discount Rate Determination. Promptly upon request of
McKesson Canada, the Canadian Administrative Agent shall provide McKesson Canada
an indicative Effective Discount Rate, which rate shall not be binding on the
Canadian Administrative Agent, the Administrative Agent or the Lenders for
purposes of any Drawing or acceptance of Drafts.
     (g) Payment at Maturity; Cash Collateral.
     (i) McKesson Canada shall pay to the Canadian Administrative Agent, and
there shall become due and payable, at 12:00 noon (Eastern time) on the maturity
date for each Bankers’ Acceptance an amount in Canadian Dollars in same day
funds equal to the Face Amount of such Bankers’ Acceptance. McKesson Canada
shall make each payment hereunder in respect of Bankers’ Acceptances by deposit
of the required funds to the Canadian Administrative Agent at the Canada
Administrative Agent’s Office. Upon receipt of such payment, the Canadian
Administrative Agent will promptly thereafter cause such payment to be
distributed in like funds in payment of Bankers’ Acceptances ratably (based on
the proportion that the aggregate Face Amount of Bankers’ Acceptances held by
any Canadian Lender or any participant thereof maturing on the relevant date
bears to the aggregate Face Amount of Bankers’ Acceptances accepted or held by
all Canadian Lenders or any participants or assignees thereof maturing on such
date) to Canadian Lenders for their account and for the account of any
participant, to the extent of and in accordance with their participation. Such
payment to the Canadian Administrative Agent shall satisfy McKesson Canada’s
obligations under any Bankers’ Acceptances to which it relates and each Canadian
Lender that has accepted such

39



--------------------------------------------------------------------------------



 



Bankers’ Acceptances shall thereafter be solely responsible for the payment of
such Bankers’ Acceptances and shall indemnify and hold McKesson Canada harmless
against any liabilities, costs or expenses incurred by McKesson Canada as a
result of any failure by such Canadian Lender or such participant to pay such
Bankers’ Acceptance in accordance with its terms.
     (ii) If McKesson Canada fails to pay any Bankers’ Acceptance when due, or
to convert or renew the Face Amount of such Bankers’ Acceptance pursuant to
Section 2.04(i), the unpaid amount due and payable in respect thereof shall be
converted as of such date, and without any necessity for McKesson Canada to give
a Committed Loan Notice in accordance with Section 2.02, to, and thereafter be
outstanding as, a Canadian Prime Rate Loan made by, the Canadian Lenders and
shall bear interest calculated and payable as provided in Section 2.08. Each
Borrower acknowledges, agrees and confirms with the Canadian Lenders that the
records of each Canadian Lender in respect of payment of any Bankers’ Acceptance
by such Canadian Lender shall be binding on McKesson Canada and shall be
conclusive evidence (in the absence of manifest error) of a Canadian Prime Rate
Loan to an amount owing by McKesson Canada to such Canadian Lender. McKesson
Canada further agrees that if an Event of Default or the Maturity Date shall
occur prior to the date upon which any one or more Bankers’ Acceptances are
payable by a Canadian Lender, thereupon, McKesson Canada shall Cash
Collateralize the full Face Amounts of all such Bankers’ Acceptances as provided
in Section 2.03(g), notwithstanding the fact that any such Bankers’ Acceptance
may be held by such Canadian Lender in its own right at maturity; provided,
however, that if for any reason McKesson Canada fails to so Cash Collateralize
any Bankers’ Acceptance, thereupon McKesson Canada shall be deemed for all
purposes to have received a Canadian Prime Rate Loan in an amount equal to the
Face Amount of such Bankers’ Acceptance and McKesson Canada shall pay interest
thereon at the Canadian Prime Rate until repayment thereof in full.
     (h) Presigned Draft Forms.
     (i) To enable the Canadian Lenders to create Bankers’ Acceptances or
complete Drafts in the manner specified in this Section 2.04, McKesson Canada
shall supply each Canadian Lender with such number of Drafts as such Canadian
Lender may reasonably request, duly endorsed and executed on behalf of McKesson
Canada by any one or more of its authorized officers. Each Canadian Lender shall
exercise such care in the custody and safekeeping of Drafts as it would exercise
in the custody and safekeeping of similar property owned by it. Each Canadian
Lender will, upon request by McKesson Canada, promptly advise McKesson Canada of
the number and designations, if any, of the uncompleted Drafts then held by it.
The signatures of such officers may be mechanically reproduced in facsimile and
Drafts and Bankers’ Acceptances bearing such facsimile signatures shall be
binding upon McKesson Canada as if they had been manually signed by such
officers. Notwithstanding that any of the individuals whose manual or facsimile
signature appears on any Draft or Bankers’ Acceptance as one of such officers
may no longer hold office at the date thereof or at the date of its acceptance
by a Canadian Lender or a participant hereunder or at any time thereafter, any
Draft or Bankers’ Acceptance so signed shall be valid and binding upon McKesson
Canada.

40



--------------------------------------------------------------------------------



 



     (ii) To facilitate the acceptance of Drafts hereunder, McKesson Canada
hereby appoints each Canadian Lender as its attorney to sign and endorse on its
behalf, as and when considered necessary by such Canadian Lender in connection
with a Drawing, an appropriate number of Drafts in the form prescribed by that
Canadian Lender. Any Draft signed by a Canadian Lender as attorney for McKesson
Canada, whether signed in handwriting or by the facsimile or mechanical
signature of an authorized officer of a Canadian Lender, may be dealt with by
the Canadian Administrative Agent or any Canadian Lender to all intents and
purposes and shall bind McKesson Canada as if duly signed and issued by McKesson
Canada.
     (i) Conversion or Renewal of Bankers’ Acceptances. Upon the maturity of a
Bankers’ Acceptance, McKesson Canada may elect to (A) renew such Bankers’
Acceptance, by giving a Drawing Notice in accordance with Section 2.04(b)(i); or
(B) have all or a portion of the Face Amount of such Bankers’ Acceptance
converted to a Eurodollar Rate Loan or Canadian Prime Rate Loan, by giving a
Committed Loan Notice in accordance with Section 2.02. If the Bankers’
Acceptances to be converted cannot be converted into a Eurodollar Rate Loan or
Canadian Prime Rate Loan in an aggregate amount which may be made as a
Eurodollar Rate Loan or Canadian Prime Rate Loan, as the case may be, under this
Agreement, then the amount which cannot be so converted shall be repaid to the
Canadian Administrative Agent for distribution to the Canadian Lenders in
accordance with Section 2.04(g) on the date of such conversion.
     (j) Circumstances Making Bankers’ Acceptances Unavailable.
     (i) If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon McKesson Canada, and
notifies McKesson Canada that, by reason of circumstances affecting the money
market (A) there is no market for Bankers’ Acceptances; or (B) the demand for
Bankers’ Acceptances is insufficient to allow the sale or trading of the
Bankers’ Acceptances created and purchased hereunder; then,
     (1) the right of McKesson Canada to request a Drawing shall be suspended
until the Canadian Administrative Agent determines that the circumstances
causing such suspension no longer exist and the Canadian Administrative Agent so
notifies McKesson Canada; and
     (2) any Drawing Notice which is outstanding shall be cancelled and the
Drawing requested therein shall not be made.
     (ii) The Canadian Administrative Agent shall promptly notify McKesson
Canada and the Administrative Agent of the suspension of McKesson Canada’s right
to request a Drawing and of the termination of any such suspension.
     (k) Prepayments. Except as required by Article VIII, Section 2.05 or
Section 2.07, no repayment of a Bankers’ Acceptance shall be made by McKesson
Canada to a Canadian Lender prior to the maturity date thereof. Any such
repayment, made as required by Article VIII, Section 2.05 or Section 2.07, shall
be made (unless such repayment has been rescinded or

41



--------------------------------------------------------------------------------



 



otherwise is required to be returned by such Canadian Lender to McKesson Canada
for any reason) in accordance with the provisions of Section 2.03(g) and
Section 2.04(g). Any such payment by McKesson Canada to the Canadian
Administrative Agent shall satisfy McKesson Canada’s obligations under the
Bankers’ Acceptance to which it relates and, in the case of a Bankers’
Acceptance which has been accepted by a Canadian Lender or its participant, such
Canadian Lender or such participant shall thereafter be solely responsible for
the payment of such Bankers’ Acceptance and shall indemnify and hold McKesson
Canada harmless against any liabilities, costs or expenses incurred by McKesson
Canada as a result of any failure by such Canadian Lender or such participant to
pay such Bankers’ Acceptance in accordance with its terms.
     2.05 Prepayments.
     (a) The Applicable Borrower may, upon notice to the Applicable Agent, at
any time or from time to time voluntarily prepay Domestic Loans or Canadian
Loans, as the case may be, in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Applicable Agent not later
than 9:00 a.m., in the case of a prepayment of Domestic Loans, and 11:00 a.m.
(Eastern time) in the case of prepayment of Canadian Loans, (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Committed Loans and Canadian Prime Rate Loans;
(ii) any prepayment of Domestic Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Canadian Loans shall be in a principal amount of Cdn.$5,000,000 or
a whole multiple of Cdn.$1,000,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid. The Applicable Agent will promptly notify each Lender or
Canadian Lender, as appropriate, of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share or Canadian Pro Rata Share, as
appropriate, of such prepayment. If such notice is given by a Borrower, the
Applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares or Canadian Pro
Rata Shares, as appropriate.
     (b) Subject to Section 2.14, if for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Company shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations and/or
McKesson Canada shall immediately prepay Canadian Loans and/or Cash
Collateralize Bankers’ Acceptances in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations or prepay the Face Amounts of Bankers’
Acceptances pursuant to this Section 2.05(b) unless after the prepayment in full
of the Committed Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.
     (c) Subject to Section 2.14, if for any reason the Total Canadian
Outstandings at any time exceed the Aggregate Canadian Commitments then in
effect, McKesson Canada shall immediately prepay Canadian Loans and Cash
Collateralize Bankers’ Acceptances in an

42



--------------------------------------------------------------------------------



 



aggregate amount equal to such excess, provided that McKesson Canada shall not
be required to prepay the Bankers’ Acceptances pursuant to this Section 2.05(c)
unless, after prepayment in full of the Canadian Loans, the Total Canadian
Outstandings exceed the Aggregate Canadian Commitments then in effect.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Applicable Agent, terminate the Aggregate Commitments or the Aggregate
Canadian Commitments, or from time to time permanently reduce the Aggregate
Commitments or the Aggregate Canadian Commitments; provided that (i) any such
notice shall be received by the Applicable Agent not later than 9:00 a.m. or, in
the case of a reduction of the Canadian Commitments, 11:00 a.m. (Eastern time)
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (iv) the Company shall not terminate or reduce the
Aggregate Canadian Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Canadian Outstandings would exceed
the Aggregate Canadian Commitments, (v) if, after giving effect to any reduction
of the Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount
of the Aggregate Commitments, such Sublimit shall be automatically reduced by
the amount of such excess, and (vi) if, after giving effect to any reduction of
the Aggregate Commitments, the Aggregate Canadian Commitments exceed the amount
of the Aggregate Commitments, the Aggregate Canadian Commitments shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments and the Canadian Administrative Agent will promptly
notify the Canadian Lenders of any such notice of termination or reduction of
the Aggregate Canadian Commitments. Any reduction of the Aggregate Commitments
or Aggregate Canadian Commitments shall be applied to the Commitment of each
Lender or the Canadian Commitment of each Canadian Lender, as the case may be,
according to its Pro Rata Share or its Canadian Pro Rata Share, as the case may
be. All facility fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
     2.07 Repayment of Loans.
     The Applicable Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of its Committed Loans outstanding on such date.
McKesson Canada shall repay to the Lenders on the date that it ceases to be a
Wholly-Owned Subsidiary the aggregate principal amount of its Canadian Loans
outstanding on such date.
     2.08 Interest.
     (a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable

43



--------------------------------------------------------------------------------



 



Rate; and (iii) each Canadian Prime Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate.
     (b) If any amount payable by a Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j) and Section 2.04:
     (a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee on
the later of the fifth Business Day following the end of each calendar quarter
or the fifth Business Day after the Company has received from the Administrative
Agent a notice setting forth the amount of such fee, which shall be equal to the
Applicable Rate times the actual daily amount of the Aggregate Commitments (or,
if the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Bankers’ Acceptances and L/C Obligations), regardless of usage.
The facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans, Bankers’ Acceptances or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV are not met, and shall be due and payable
quarterly in arrears on each date specified above following the end of each
calendar quarter, commencing with the first such date to occur after the
Restatement Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand). The facility fee shall be calculated on a
calendar quarter basis in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (b) Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and, except to the extent expressly otherwise agreed, shall not be
refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees

44



--------------------------------------------------------------------------------



 



shall be fully earned when paid and, except to the extent expressly otherwise
agreed, shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Bankers’ Acceptances and Drawing Fees, for Canadian Prime Rate Loans and for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent and
the Canadian Administrative Agent, as the case may be, of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Applicable Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Canadian Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of either
Agent in respect of such matters, the accounts and records of such Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Applicable Agent, the applicable Borrower shall execute and deliver
to such Lender (through the Applicable Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.12 Payments Generally.
     (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
Lenders, at the Administrative Agent’s Office in Dollars not later

45



--------------------------------------------------------------------------------



 



than 12:00 noon on the date specified herein, and all payments by McKesson
Canada hereunder shall be made to the Canadian Administrative Agent for the
account of the Canadian Lenders at the Canadian Administrative Agent’s Office in
Canadian Dollars not later than 12:00 noon (Eastern time) on the date specified
herein, in each case, in immediately available funds. The Applicable Agent will
promptly distribute to each Lender its Pro Rata Share and to each Canadian
Lender its Canadian Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by an Agent after the applicable
time specified in this Section 2.12(a) shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (b) (i) Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to such Agent such Lender’s share of such Borrowing, such Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Applicable Agent, then such Lender and the Applicable Borrower severally
agree to pay to the Applicable Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Applicable Borrower
to but excluding the date of payment to such Agent, at (A) in the case of a
payment to be made by such Lender, the greater of (1)(x), in respect of Domestic
Loans, the Federal Funds Rate and (y) in respect of Canadian Loans, the
Overnight Canadian Rate from time to time in effect and (2) a rate determined by
the Applicable Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Applicable Agent in connection with the foregoing, and (B) in the
case of a payment to be made by the Applicable Borrower, the interest rate
applicable to the applicable Borrowing. If the Applicable Borrower and such
Lender shall pay such interest to the Applicable Agent for the same or an
overlapping period, the Applicable Agent shall promptly remit to the Applicable
Borrower the amount of such interest paid by the Applicable Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Applicable Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Borrowing. Any payment by the Applicable
Borrower shall be without prejudice to any claim the Applicable Borrower may
have against a Lender that shall have failed to make such payment to the
Applicable Agent.
(ii) Unless the Applicable Agent shall have received notice from the Applicable
Borrower prior to the date on which any payment is due to such Agent for the
account of the Lenders or the L/C Issuer hereunder that the Applicable Borrower
will not make such payment, the Applicable Agent may assume that the Applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due. In such event, if the Applicable Borrower has
not in fact made such payment, then each of the

46



--------------------------------------------------------------------------------



 



Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Applicable Agent forthwith on demand the amount so distributed to such Lender or
the L/C Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to such Agent, at the greater of (1)(x), in
respect of Domestic Loans, the Federal Funds Rate and (y) in respect of Canadian
Loans, the Overnight Canadian Rate from time to time in effect and (2) a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation.
     A notice of the Applicable Agent to any Lender or the Applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) If any Lender makes available to either Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Applicable Borrower by the
Applicable Agent because the conditions to the applicable Credit Extension set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, such Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Committed Loans, to
fund participations in Letters of Credit and to purchase Bankers’ Acceptances
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such
participation, to make any such purchase or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, fund its participation or purchase its Bankers’ Acceptance.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it,
the Bankers’ Acceptance Facility or the participations in L/C Obligations held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them or Bankers’ Acceptances
and/or such subparticipations in the participations in L/C Obligations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Committed Loans, Bankers’
Acceptances or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such

47



--------------------------------------------------------------------------------



 



paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon; provided further that, for purposes of this
Section 2.13, and subject to Section 2.01(b)(ii), no Lender other than a
Canadian Lender that is a Canadian Resident may purchase any portion of or any
interest in a Canadian Loan or Bankers’ Acceptance. Each Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 11.08) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.14 Currency Exchange Fluctuations.
     Subject to Section 3.02, if on any Computation Date the Administrative
Agent or the Canadian Administrative Agent shall have determined that (a) the
Total Outstandings exceed the Aggregate Commitments by more than $3,000,000, or
(b) the Total Canadian Outstandings exceed the Aggregate Canadian Commitments by
more than $3,000,000, in either event due to a change in applicable rates of
exchange between Dollars and Canadian Dollars, then the Administrative Agent
shall give notice to the Borrowers that a prepayment is required under this
Section 2.14, and the Borrowers agree thereupon to make prepayments of Loans
such that, after giving effect to such prepayment, the Total Outstandings do not
exceed the Aggregate Commitments and the Total Canadian Outstandings do not
exceed the Aggregate Canadian Commitments. No prepayment of Loans is required
pursuant to this Section 2.14 or Section 2.05 in the event that the Total
Outstandings exceed the Aggregate Commitments by $3,000,000 or less, or the
Total Canadian Outstandings exceed the Aggregate Canadian Commitments by
$3,000,000 or less, in either event solely due to a change in applicable rates
of exchange between Dollars and Canadian Dollars.
     2.15 Increase in Commitments.
     (a) Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Company may from time to
time, request an increase in the Aggregate Commitments by an aggregate amount
(for all such requests) not exceeding $700,000,000. At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its

48



--------------------------------------------------------------------------------



 



Commitment. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing provisions of this Section 2.15(a), during the
first 90 days following the Restatement Date, the Company may invite Eligible
Assignees to become Lenders under this Agreement in connection with a requested
increase without first providing any Lender with the opportunity to increase its
Commitment as provided above.
     (b) If the Aggregate Commitments are increased in accordance with this
Section 2.15, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that, for purposes of this Section 2.15, (1) the representation and
warranty contained in Section 5.08(a) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively,
and (2) the reference to the Restatement Date in Section 5.05(b) and
Section 5.08(b) shall be deemed to refer to the Increase Effective Date and
(B) no Default exists. The Company shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section 2.15.
     (c) In the event of an increase in Commitments pursuant to this
Section 2.15, the provisions of this Section 2.15 shall govern any conflicts
with provisions in Sections 2.13 or 11.01.
     2.16 Utilization of Commitments in Canadian Dollars.
     (a) The Administrative Agent will determine the Dollar Equivalent amount
with respect to any (i) Bankers’ Acceptance or Borrowing comprised of Canadian
Loans that are Eurodollar Rate Loans as of the date which is three Business Days
prior to the date of the requested Borrowing, (ii) Borrowing comprised of
Canadian Prime Rate Loans, one day prior to the requested date of Borrowing,
(iii) outstanding Canadian Loans or Bankers’ Acceptances as of the last Business
Day of each month, and (iv) conversions to or continuation of Canadian Loans as
of the date the related Committed Loan Notice is received by the Canadian
Administrative Agent or, if such conversion or continuation is performed in
accordance with Section 2.16(b) or Section 3.02, as of, in the case of
Section 2.16(b), the date that the request by the Required Lenders is received
by the Administrative Agent or, in the case of Section 3.02, the date that the

49



--------------------------------------------------------------------------------



 



notice by the Administrative Agent is received by the Borrowers and the Lenders
(each such date under clauses (i) through (iv) a “Computation Date”).
     (b) Notwithstanding anything herein to the contrary, during the existence
of a Default or an Event of Default, upon the request of the Required Lenders,
all or any part of any outstanding Canadian Loans consisting of Eurodollar Rate
Loans shall be converted into Canadian Prime Rate Loans with effect from the
last day of the Interest Period with respect to any such Canadian Loans. The
Administrative Agent will promptly notify the Borrowers of any such conversion
request.
     2.17 Extension of Maturity Date.
     (a) Requests for Extension. The Company may, by notice to the
Administrative Agent, given not earlier than 90 days and not later than 65 days
prior to each of the first and second anniversaries of the Restatement Date
(each such anniversary being referred to herein as an “Anniversary Date” and
each such 25 day period prior to an Anniversary Date being referred to herein as
a “Request Period”), request that each Lender, effective as of the first or
second Anniversary Date, as the case may be, extend its Commitment beyond the
Maturity Date then in effect (the “Existing Maturity Date”) for an additional
one-year period from the Existing Maturity Date; provided that no more than one
such request may be made during each Request Period. The Administrative Agent
shall promptly notify each Lender of the Company’s request for such extension
(the date such notice is given being referred to herein as the “Notice Date”).
     (b) Lender Elections to Extend. Each Lender, acting in its sole discretion,
shall, by notice to the Administrative Agent given not later than 10 days
following the Notice Date (the “Response Deadline”), advise the Administrative
Agent whether or not such Lender agrees to such extension (each such Lender that
determines not to so extend its Commitment being referred to as a “Non-Extending
Lender”). Any Lender that does not so advise the Administrative Agent on or
before the Response Deadline shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension of the Maturity Date shall not
obligate any other Lender to so agree.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section 2.17 within
five Business Days after the Response Deadline.
     (d) Additional Commitment Lenders. The Company shall have the right on or
before the related Anniversary Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 11.06, provided that each such Additional Commitment Lender shall enter
into an Assignment and Assumption Agreement pursuant to which such Additional
Commitment Lender shall undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
     (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed to so extend the Maturity Date
(each, an “Extending Lender”)

50



--------------------------------------------------------------------------------



 



and the Commitments of the Additional Commitment Lenders shall be more than 51%
of the aggregate amount of the Commitments in effect immediately prior to the
related Anniversary Date, then, effective as of the related Anniversary Date
(but subject to the prior satisfaction of the conditions set forth in clause
(f) below), the Maturity Date of this Agreement and the Maturity Date with
respect to the Commitments of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement. Notwithstanding anything herein to the contrary, the
Commitment of each Non-Extending Lender shall remain in full force and effect
until and shall terminate on the Existing Maturity Date for such Non-Extending
Lender, unless such Non-Extending Lender is replaced prior to the related
Anniversary Date by an Additional Commitment Lender as provided in clause (d)
above.
     (f) Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
     (i) no Default shall exist, or would result from such extension;
     (ii) the representations and warranties of the Borrowers contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date;
     (iii) as of the Anniversary Date, with respect to such extension no
Material Adverse Effect has occurred since March 31, 2007; and
     (iv) the chief financial officer of the Company shall have delivered to the
Administrative Agent a certificate, dated the Anniversary Date with respect to
such extension, as to the matters referred to in clauses (i) through
(iii) above.
     (g) Payment of Non-Extending Lenders. On the Maturity Date of any
Non-Extending Lender, the Company shall repay any Committed Loans of such
Non-Extending Lender outstanding on such date (and pay any additional amounts
required pursuant to Sections 2.09 and 3.05).
     (h) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

51



--------------------------------------------------------------------------------



 



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrowers to or for the account of any
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its net income, taxable income, taxable
capital or similar measure and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such Agent or such Lender, as the case may be, is organized or
maintains a lending office or carries on business through a permanent
establishment (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If the Borrowers shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Applicable Borrower shall make such
deductions, (iii) the Applicable Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Applicable
Borrower shall furnish to the Applicable Agent (which shall forward the same to
such Lender) the original or a certified copy of a receipt evidencing payment
thereof.
     (b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If a Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to either
Agent or any Lender, that Borrower shall also pay to such Agent or to such
Lender, as the case may be, at the time interest is paid, such additional amount
that such Agent or such Lender specifies is necessary to preserve the after-tax
yield (after factoring in all taxes, including taxes imposed on or measured by
net income) that such Agent or such Lender would have received if such Taxes or
Other Taxes had not been imposed.
     (d) Each Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent and such Lender, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the

52



--------------------------------------------------------------------------------



 



relevant Governmental Authority. Payment under this Section 3.01(d) shall be
made within 30 days after the date the Lender or the Applicable Agent makes a
demand therefor.
     (e) If any Lender or Agent, as applicable, receives a refund (whether by
way of a direct payment or by offset) of any Taxes or Other Taxes paid by a
Borrower under this Section 3.01 which, in the reasonable good faith judgment of
such Lender or Agent, as the case may be, is allocable to such payment, the
amount of such refund (net of all reasonable out-of-pocket expenses of such
Lender or Agent) shall be paid to such Borrower if (i) payment of the Taxes or
Other Taxes being refunded has been made in full as and when required pursuant
to this Section 3.01 and (ii) such Borrower agrees in writing to repay the
amount of such refund, together with interest thereon, to the applicable Lender
or Agent in the event such Lender or Agent is required to repay such refund to
the Governmental Authority that imposed the Tax or Other Tax being refunded.
     3.02 Illegality.
     (a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether payable in Dollars or Canadian Dollars), or to determine or charge
interest rates based upon the Eurodollar Rate, then, on notice thereof by such
Lender to the Borrowers through the Applicable Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans or Canadian Prime Rate Loans, as the case may be, to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Applicable Agent
and the Applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Applicable
Borrower shall, upon demand from such Lender (with a copy to the Applicable
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans or Canadian Prime Rate Loans, as the case may be,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
     (b) Upon any Lender’s giving notice and suspending its obligations relating
to Eurodollar Rate Loans in accordance with Section 3.02(a), the Company may
replace such Lender in accordance with Section 11.15.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders (including Canadian Lenders) to make
or maintain Eurodollar Rate

53



--------------------------------------------------------------------------------



 



Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans or
Canadian Prime Rate Loans, as the case may be, in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy.
     (a) If any Lender, including any Canadian Lender, determines that as a
result of the introduction of or any change in or in the interpretation of any
Law, or such Lender’s compliance therewith, in either case after the Restatement
Date, there shall be any increase in the cost to such Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Loans, agreeing to accept or
accepting, funding or maintaining Drafts or Bankers’ Acceptances, or (as the
case may be) issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements utilized in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent and the Canadian Administrative Agent, if applicable), the
Applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction; provided that no
Lender shall be entitled to receive additional amounts with respect to any
period prior to six months prior to making such demand.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in
either case after the Restatement Date, or compliance by such Lender (or its
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Company shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction;
provided that no Lender shall be entitled to receive additional amounts with
respect to any period prior to six months prior to making such demand.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

54



--------------------------------------------------------------------------------



 



     (b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent, the Canadian Administrative
Agent or any Lender claiming compensation under this Article III and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent, the Canadian Administrative Agent or such Lender may use
any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.04 or
if any Borrower is required to pay amounts to any Lender under Section 3.01 as a
result of any Taxes or Other Taxes, in each case the Company may replace such
Lender in accordance with Section 11.15.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions to Effectiveness of Restatement. Effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Restatement Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

55



--------------------------------------------------------------------------------



 



     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, the Canadian Administrative Agent,
each Lender and each Loan Party;
     (ii) if requested by any Lender at least two Business Days before the
Restatement Date, a Note executed by the Applicable Borrower in favor of each
Lender so requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers or the corporate
secretary or assistant secretary of the Company and McKesson Canada as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
     (iv) each of the following documents:
     (1) the articles or certificate of incorporation and the bylaws of each
Borrower as in effect on the Restatement Date, certified by the Secretary or
Assistant Secretary of such Borrower as of the Restatement Date;
     (2) a good standing and tax good standing certificate for the Company from
the applicable Secretary of State (or similar, applicable Governmental
Authority) of the States of Delaware and California dated as of a recent date;
and
     (3) a certificate of status for McKesson Canada from the Registrar of Joint
Stock Companies of Nova Scotia, dated as of a recent date;
     (v) favorable opinions, addressed to the Agents and the Lenders, of Laureen
E. Seeger, Executive Vice President, General Counsel and Secretary of the
Company, as to the matters set forth in Exhibit C and such other matters as the
Administrative Agent may reasonably request, and Stewart, McKelvey, Stirling,
Scales, special Canadian counsel to the Company and McKesson Canada, as to
certain matters of Canadian law;
     (vi) a certificate signed by a Responsible Officer of the Company:
     (1) certifying that:
     (a) the representations and warranties contained in Article V and the other
Loan Documents are true and correct on and as of such date, as though made on
and as of such date;
     (b) no Default or Event of Default exists or would result from the initial
Borrowing;
     (c) there has occurred since March 31, 2007, no event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;

56



--------------------------------------------------------------------------------



 



     (d) each of the conditions in Sections 4.01(b) and (c) has been satisfied
on the part of the Company as of the Restatement Date;
     (2) designating the Restatement Date; and
     (3) indicating the Debt Ratings;
     (vii) a certificate signed by a Responsible Officer of McKesson Canada
certifying that:
     (1) the representations and warranties of McKesson Canada contained in
Article V are true and correct on and as of the Restatement Date, as though made
on and as of such date;
     (2) no Default or Event of Default with respect to McKesson Canada or any
of its Subsidiaries exists or would result from the initial Borrowing;
     (3) there has occurred since March 31, 2007 no event or circumstance with
respect to McKesson Canada or any of its Subsidiaries that has resulted or could
reasonably be expected to result in a Material Adverse Effect; and
     (4) each of the conditions in Sections 4.01(b) and (c) has been satisfied
on the part of McKesson Canada as of the Restatement Date;
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Canadian Administrative Agent, the L/C Issuer
or the Required Lenders reasonably may require.
     (b) Any fees required by the Loan Documents to be paid, and all
reimburseable expenses for which invoices have been presented, to either Agent,
the L/C Issuer, the Arranger or any Lender on or before the Restatement Date
shall have been paid, to the extent that such invoices have been presented to
the Company on or before the Restatement Date.
     (c) Unless waived by the Administrative Agent, the Company shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced to the
Company prior to or on the Restatement Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the restatement proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Company and the Administrative Agent).
     (d) Since March 31, 2007, no Material Adverse Effect shall have occurred or
become known to the Administrative Agent.
     (e) The Restatement Date shall have occurred on or before June 30, 2007.
     Without limiting the generality of the provisions of Section 9.05, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be

57



--------------------------------------------------------------------------------



 



satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Date specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of each Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.08(a) shall be deemed to refer to the most
recent statements furnished pursuant Sections 6.01(a) and (b), respectively.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) The Administrative Agent, the Canadian Administrative Agent, if
applicable, and the L/C Issuer, if applicable, shall have received a Request for
Credit Extension in accordance with the requirements hereof.
     (d) In the case of a Drawing Notice or any Loan to be made to McKesson
Canada, McKesson Canada shall be a Wholly-Owned Subsidiary.
     (e) In the case of a Drawing Notice, each of the conditions to the
acceptance of the Draft identified in such Drawing Notice that is set forth in
Section 2.04 shall have been satisfied.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Company or, in the case
of a Canadian Loan or Bankers’ Acceptance, McKesson Canada, shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a), (b) and (d) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants (which representations and warranties
in the case of McKesson Canada shall be limited to McKesson Canada and its
Subsidiaries and other facts and circumstances known to McKesson Canada and its
Subsidiaries) to the Administrative Agent, the Canadian Administrative Agent and
each Lender that:

58



--------------------------------------------------------------------------------



 



     5.01 Corporate Existence and Power. The Company and each of its
Subsidiaries:
     (a) is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization;
     (b) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents to
which it is a party;
     (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and
     (d) is in compliance with all Requirements of Law;
     except, (i) with respect to Subsidiaries other than Material Subsidiaries,
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, and (ii) with respect to the Company and its Material
Subsidiaries (A) in each case referred to in clause (c) or clause (d), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (B) in each case referred to in clause (d), the
Disclosed Matters.
     5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, and any Borrowing as of the date of such Borrowing
have been duly authorized by all necessary corporate action, and do not and will
not:
     (a) contravene the terms of any Borrower’s Organization Documents;
     (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which any Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which any Borrower or its property is subject; or
     (c) violate any Requirement of Law.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Borrower of
the Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement and each other Loan Document to which
each Borrower is a party constitute the legal, valid and binding obligations of
such Borrower, enforceable against such Borrower in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

59



--------------------------------------------------------------------------------



 



     5.05 Litigation.
     Except for the Disclosed Matters, there are no actions, suits, proceedings,
claims or disputes pending, or to the best knowledge of each Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against any Borrower, or its Subsidiaries or any of
their respective properties which:
     (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
     (b) if determined adversely to the Company or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect as of the Restatement
Date. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.
     5.06 No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Borrower. As of the Restatement Date,
neither the Company nor any Subsidiary is in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect as of the Restatement Date, or that would, if such default had occurred
after the Restatement Date, create an Event of Default under Section 8.01(e).
     5.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to
be used solely for the purposes set forth in Section 6.10. Neither the Company
nor any Subsidiary is generally engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.
     5.08 Financial Condition. (a) The Audited Financial Statements:
     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, subject
in the case of the unaudited statements to ordinary, good faith year end audit
adjustments;
     (B) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and
     (C) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date
thereof required to be shown in accordance with GAAP.
     (b) As of the Restatement Date, since March 31, 2007, there has been no
Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



     5.09 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is or is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940. Neither
Borrower is subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal, state or other statute or regulation
limiting its ability to incur Indebtedness.
     5.10 No Burdensome Restrictions. Neither the Company nor any Subsidiary is
a party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.
     5.11 Subsidiaries and Certain Liens As of the Restatement Date. As of the
Restatement Date, the Company has no Subsidiaries other than those listed in
part (a) of Schedule 5.11 hereto. As of the Restatement Date, part (b) of
Schedule 5.11 describes all outstanding Indebtedness of the Company and its
Subsidiaries for borrowed money in excess of $25,000,000 that is secured by a
Lien existing on property of the Company or any of its Subsidiaries.
     5.12 Disclosed Matters. As of the Restatement Date, based on information
available to the Company on the Restatement Date, it is unlikely that, prior to
the Maturity Date, any actions, suits, proceedings or governmental
investigations, pending or threatened, comprising or resulting from the
Disclosed Matters would materially and adversely affect the ability of the
Company to perform its obligations under any Loan Document.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Section 11.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, unless the Required
Lenders waive compliance in writing:
     6.01 Financial Statements. The Company shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 70 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or another nationally recognized independent certified public accountant, which
report and opinion shall be prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

61



--------------------------------------------------------------------------------



 



     (b) as soon as available, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company,
beginning with the fiscal quarter ending June 30, 2007, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) at the times specified therein.
     6.02 Certificates; Other Information. The Company shall deliver to the
Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, including McKesson
Canada, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on IntraLinks or
another similar electronic system (a “Platform”), if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent). Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the

62



--------------------------------------------------------------------------------



 



Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower under Sections 6.01(a), 6.01(b),
6.02(a) and 6.02(b) (and any other such materials and/or information to the
extent the Borrower has previously consented in writing) (collectively,
“Borrower Materials”) by posting the Borrower Materials on a Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (a) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as publicly available information with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws;
(c) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of a Platform designated “Public Investor”; and (d) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of a
Platform not designated “Public Investor”.
     6.03 Notices. The Company and McKesson Canada shall promptly notify the
Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) promptly upon any Responsible Officer of the Company obtaining
knowledge thereof of (i) the institution of, or non-frivolous threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Company or
any of its Subsidiaries or any property of the Company or any of its
Subsidiaries (collectively “Proceedings”) not previously disclosed in writing by
the Company to the Lenders or (ii) any material development in any Proceeding
that, in the case of clause (i) or (ii) above, (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, together with such other
information as may be reasonably available to Company that the Administrative
Agent requests to enable the Administrative Agent and the Lenders to evaluate
such matters.
     (d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary;

63



--------------------------------------------------------------------------------



 



     (e) of any announcement by S&P, Moody’s or Fitch of any change or possible
change in a Debt Rating; and
     (f) of (i) the occurrence of any ERISA Event with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company or any of its Subsidiaries in an aggregate
amount in excess of $15,000,000 during the term of this Agreement, or (ii) the
existence of an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 3% of Net Worth.
     Notification delivered to the Administrative Agent and each Lender by
either Borrower under this Section 6.03 shall satisfy the notice obligation of
both Borrowers hereunder. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Preservation of Existence, Etc. The Company and McKesson Canada each
shall, and shall cause each of their respective Material Subsidiaries to,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.02 and (b) take all reasonable action to
maintain all governmental rights, privileges, permits, licenses and franchises
necessary in the normal conduct of its business, except in connection with
transactions permitted by Section 7.02 and except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
     6.05 Maintenance of Insurance. The Company and McKesson Canada each shall,
and shall cause each of their respective Material Subsidiaries to, maintain with
financially sound and reputable insurance companies, insurance (including
self-insurance) with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as the Company reasonably
deems prudent from time to time.
     6.06 Payment of Taxes. The Company and McKesson Canada each shall, and
shall cause each of their respective Material Subsidiaries to, pay and discharge
as the same shall become due and payable, all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets (other than
obligations that a Responsible Officer is not aware of or are of a nominal
amount), unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary.
     6.07 Compliance with Laws. The Company and McKesson Canada each shall, and
shall cause each of their respective Material Subsidiaries to, comply in all
material respects with the Requirements of Law applicable to it or to its
business, except in such instances in which (a) a Requirement of Law is being
contested in good faith by appropriate proceedings diligently

64



--------------------------------------------------------------------------------



 



conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
     6.08 Books and Records. The Company and McKesson Canada each shall, and
shall cause each of their respective Material Subsidiaries to, maintain in all
material respects proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Company and such Subsidiary, as the case may be.
     6.09 Inspection Rights. The Company and McKesson Canada each shall, and
shall cause each of their respective Material Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
reasonable expense of the Borrowers at any time during normal business hours and
without advance notice.
     6.10 Use of Proceeds. The Borrowers shall use the proceeds of the Credit
Extensions for general corporate purposes (including the refinancing of existing
indebtedness, acquisitions and commercial paper back-up) not in contravention of
any Law or of any Loan Document.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Obligations under Subsection 11.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, unless the Required
Lenders waive compliance in writing:
     7.01 Liens. The Company and McKesson Canada each shall not, and shall not
suffer or permit any of their respective Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
     (a) any Lien existing on property of the Company or any Subsidiary on the
Restatement Date securing Indebtedness outstanding on such date;
     (b) any Lien created under any Loan Document;
     (c) Liens for taxes, fees, assessments or other governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

65



--------------------------------------------------------------------------------



 



     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty;
     (e) pledges or deposits required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
     (f) Liens on the property of the Company or any Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business, provided all such Liens
in the aggregate would not (even if enforced) cause a Material Adverse Effect;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;
     (i) Any other Liens (other than any Lien imposed by ERISA or any Lien for
taxes, fees, assessments or other governmental charges that is not expressly
permitted under Section 7.01(c));
provided that the aggregate amount of all Permitted Liens shall not exceed at
any time 25% of Net Worth.
     7.02 Consolidations and Mergers. The Company shall not, and shall not
suffer or permit any of its Material Subsidiaries to, directly or indirectly,
liquidate, dissolve, merge, amalgamate, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
     (a) any Subsidiary may merge with the Company, provided that the Company
shall be the continuing or surviving corporation, or with any one or more
Subsidiaries, provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation;

66



--------------------------------------------------------------------------------



 



     (b) McKesson Canada or any Subsidiary of McKesson Canada may amalgamate
with McKesson Canada or with any one or more of the Company’s Subsidiaries and
any of the Company’s Subsidiaries may amalgamate with any one or more of the
Company’s Subsidiaries;
     (c) any Subsidiary may sell, transfer or exchange all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or a
Wholly-Owned Subsidiary; and
     (d) the Company may merge with another Person provided that the Company
shall be the continuing or surviving corporation and no Default or Event of
Default is in effect immediately prior to or on the date of or would result from
such merger.
     7.03 Use of Proceeds. The Company and McKesson Canada each shall not, and
shall not suffer or permit any of their respective Subsidiaries to, use any
Credit Extension, directly or indirectly, (a) to purchase or carry Margin Stock,
(b) to repay or otherwise refinance indebtedness of the Company or others
incurred to purchase or carry Margin Stock, (c) to extend credit for the purpose
of purchasing or carrying any Margin Stock, or (d) to acquire any security in
any transaction that is subject to Section 13 or 14 of the Securities Exchange
Act of 1934.
     7.04 Maximum Debt to Capitalization Ratio. The Company shall not permit the
ratio of Total Debt to Total Capitalization as at the last day of any calendar
month to exceed 0.565 to 1.00.
     7.05 Swap Contracts. The Company and McKesson Canada shall, and shall cause
each of their respective Subsidiaries to, enter into Swap Contracts only in the
ordinary course of business and not for any purpose other than for hedging an
existing or anticipated underlying agreement.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Either Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, L/C Obligation or Bankers’
Acceptance, or (ii) within five days after the same becomes due, any interest on
any Loan, L/C Obligation or Bankers’ Acceptance, or any facility fee or other
fee due hereunder, or any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.04(a) or Article VII; or
     (c) Other Defaults. Either Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 20 days after the earlier of (i) in the case of any provision in Article VI,
the date upon which a Responsible Officer knew of such failure or (ii) the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lenders; or

67



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of either
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000 and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than $25,000,000; or
     (f) Insolvency; Voluntary Proceedings. The Company or any Material
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or
     (g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) the Company or any Material Subsidiary admits the material

68



--------------------------------------------------------------------------------



 



allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or
     (h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries in an aggregate amount in
excess of $25,000,000 during the term of this Agreement, or (ii) there shall
exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 5% of Net Worth; or
     (i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and accept Drafts
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Company Cash Collateralize the L/C Obligations and
unmatured Bankers’ Acceptances (in an amount equal to the then Outstanding
Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, except in the case of Section 8.01(g)(i), in which case upon the
expiration of the 60-day period mentioned therein if the curative action
mentioned in such clause is not taken, the obligation of each Lender to make
Loans and accept or discount Drafts or Bankers’ Acceptances and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable,

69



--------------------------------------------------------------------------------



 




and the obligation of the Company to Cash Collateralize the L/C Obligations and
Bankers’ Acceptances as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans and other Obligations have automatically become
immediately due and payable and the L/C Obligations and Bankers’ Acceptances
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent, the Canadian
Administrative Agent and the L/C Issuer in their respective capacities as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, in each case ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, and
to the Canadian Administrative Agent for the account of the applicable Canadian
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and that portion of the
Obligations constituting unpaid principal of the Bankers’ Acceptances; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Applicable Borrower or as otherwise required
by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or the unmatured Bankers’ Acceptances
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur and Bankers’ Acceptances as they mature. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired and all Bankers’ Acceptances have been paid,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

70



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Agents.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents, and each Canadian Lender hereby irrevocably appoints
BA Canada to act on its behalf as the Canadian Administrative Agent hereunder
and under the other Loan Documents, and authorizes each such Agent to take such
actions on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Administrative Agent, the Canadian Administrative Agent, the Lenders and
the L/C Issuer, and the Borrowers shall not have rights as a third party
beneficiary of any of such provisions other than the provisions of Section 9.06
relating to the Company’s consultation and notice rights.
     (b) Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall either
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against either Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent and the
Canadian Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
     (c) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent and
the Person serving as Canadian Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender (and, as
applicable, in its capacity as a Canadian Lender as any other Canadian Lender)
and may exercise the same as though it were not such Agent and the term “Lender”
or “Lenders” (and, as applicable, the term “Canadian Lender” or “Canadian
Lenders”) shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the Canadian Administrative Agent hereunder
in their respective individual capacities. Each such Person and its Affiliates
may accept deposits from, lend money to, act as

71



--------------------------------------------------------------------------------



 



the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Persons were not Agents hereunder and without any duty to
account therefor to the Lenders.
     9.03 Exculpatory Provisions. Neither Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, neither Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.
     Neither Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by a Borrower, a Lender or the L/C Issuer.
     Neither Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
     9.04 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the

72



--------------------------------------------------------------------------------



 



Related Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Canadian Administrative Agent.
     9.05 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person or Persons. Each Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, each Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless such Agent shall have received notice to the contrary from such Lender or
the L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.06 Successor Agents. Either Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which, in the case of the
Administrative Agent, shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States and, in the case
of the Canadian Administrative Agent, shall be a bank with an office in Canada,
or an Affiliate of any such bank with an office in Canada. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer (if applicable) appoint a successor Agent meeting the qualifications set
forth above; provided that if the Applicable Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Canadian Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent or Canadian
Administrative Agent, as applicable, and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor. After the retiring Administrative Agent’s or Canadian
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such

73



--------------------------------------------------------------------------------



 



retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as such Agent.
     9.07 Non-Reliance on Agents and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Canadian Administrative Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon either Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the documentation agents, syndication agents, book managers or arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so listed shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so listed in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan, Bankers’ Acceptance or L/C Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the

74



--------------------------------------------------------------------------------



 




reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.
THE COMPANY’S GUARANTY
OF MCKESSON CANADA’S OBLIGATIONS
     10.01 Guaranty of the Guarantied Obligations. The Company hereby
irrevocably and unconditionally guaranties, as primary obligor and not merely as
surety, the due and punctual payment in full of all Guarantied Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)). The term “Guarantied Obligations” is
used herein in its most comprehensive sense and includes:
     (a) any and all Obligations of McKesson Canada now or hereafter made,
incurred or created, whether absolute or contingent, liquidated or unliquidated,
whether due or not due, and however arising under or in connection with this
Agreement, the Notes and Drafts issued by McKesson Canada and the other Loan
Documents, including those arising under successive borrowing transactions under
this Agreement which shall either continue the Obligations of McKesson Canada or
from time to time renew them after they have been satisfied; and
     (b) those expenses set forth in Section 10.08.
     10.02 Liability of the Company Absolute. The Company agrees that its
obligations under this Company Guaranty are irrevocable, absolute, independent
and unconditional and shall not be affected by any circumstance which
constitutes a legal or equitable discharge of a guarantor or surety other than
indefeasible payment in full of the Guarantied Obligations. In furtherance of
the foregoing and without limiting the generality thereof, the Company agrees as
follows:
     (a) This Company Guaranty is a guaranty of payment when due and not of
collectibility.
     (b) The Administrative Agent may enforce this Company Guaranty upon the
occurrence of an Event of Default under this Agreement notwithstanding the
existence of any dispute between Lenders and any Borrower with respect to the
existence of such Event of Default.
     (c) The obligations of the Company under this Company Guaranty are
independent of the obligations of McKesson Canada under the Loan Documents and
the obligations of any other

75



--------------------------------------------------------------------------------



 



guarantor of the obligations of McKesson Canada under the Loan Documents, and a
separate action or actions may be brought and prosecuted against the Company
whether or not any action is brought against McKesson Canada or any of such
other guarantors and whether or not McKesson Canada is joined in any such action
or actions.
     (d) The Company’s payment of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge the Company’s
liability for any portion of the Guarantied Obligations that has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce the Company’s covenant to pay
a portion of the Guarantied Obligations, such judgment shall not be deemed to
release the Company from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit.
     (e) Any Agent or any Lender, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability of
this Company Guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of the Company’s liability under this Company Guaranty,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guarantied Obligations, (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guarantied Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guarantied Obligations and take and hold
security for the payment of this Company Guaranty or the Guarantied Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations; (v) enforce and apply any security now or hereafter
held by or for the benefit of the Agents or any Lender in respect of this
Company Guaranty or the Guarantied Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that the Agents or the
Lenders, or any of them, may have against any such security, as the
Administrative Agent in its discretion may determine consistent with this
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against McKesson Canada or
any security for the Guarantied Obligations; and (vi) exercise any other rights
available to it under the Loan Documents. This Section 10.02(e) shall not modify
Section 11.01.
     (f) This Company Guaranty and the obligations of the Company hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
indefeasible payment in full of the Guarantied Obligations), including the
occurrence of any of the following, whether or not the Company shall have had
notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or

76



--------------------------------------------------------------------------------



 



otherwise) with respect to the Guarantied Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guarantied Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) of this
Agreement, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, in each case whether or not in accordance with the terms
of this Agreement or such Loan Document or any agreement relating to such other
guaranty or security; (iii) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guarantied Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guarantied Obligations) to the payment of indebtedness other than the Guarantied
Obligations, even though the Agents or the Lenders, or any of them, might have
elected to apply such payment to any part or all of the Guarantied Obligations;
(v) any Lender’s or Agent’s consent to the change, reorganization or termination
of the corporate structure or existence of the Company or any of its
Subsidiaries and to any corresponding restructuring of the Guarantied
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations;
(vii) any defenses, set-offs or counterclaims which McKesson Canada may allege
or assert against any Agent or any Lender in respect of the Guarantied
Obligations, including but not limited to failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of the Company as an obligor in respect of the Guarantied
Obligations.
     10.03 Waivers by the Company. The Company hereby waives with respect to the
Guarantied Obligations, for the benefit of the Lenders and the Agents:
     (a) any right to require any Agent or any Lender, as a condition of payment
or performance by the Company, to (i) proceed against McKesson Canada, any other
guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from McKesson Canada, any other guarantor
of the Guarantied Obligations or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any Agent
or any Lender in favor of McKesson Canada or any other Person, or (iv) pursue
any other remedy in the power of any Agent or any Lender whatsoever;
     (b) any defense arising by reason of the incapacity, lack of authority or
any disability or other defense of McKesson Canada including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guarantied Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of McKesson Canada from any cause other
than indefeasible payment in full of the Guarantied Obligations;
     (c) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

77



--------------------------------------------------------------------------------



 



     (d) any defense based upon any Agent’s or any Lender’s errors or omissions
in the administration of the Guarantied Obligations, except behavior which
amounts to bad faith;
     (e) (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of the Company’s obligations hereunder, (ii) the benefit of
any statute of limitations affecting the Company’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto;
     (f) notices, demands, presentments, protests, notices of protest, notices
of dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under this Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to McKesson Canada and notices of any of the matters
referred to in Section 10.02 and any right to consent to any thereof; and
     (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Company Guaranty, including in accordance with
Section 2856 of the California Civil Code, the provisions of California Civil
Code Sections 2787-2855, inclusive, 2899 and 3433.
     10.04 Payment by the Company; Application of Payments. The Company hereby
agrees, in furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any other Person may have at law or in equity
against the Company by virtue hereof, that upon the failure of McKesson Canada
to pay any of the Guarantied Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), the Company will upon demand pay, or cause to be paid, in
cash, to the Agent for the ratable benefit of the Lenders holding the Guarantied
Obligations, an amount equal to the sum of the unpaid principal amount of all
Guarantied Obligations then due as aforesaid, accrued and unpaid interest on
such Guarantied Obligations (including interest which, but for the filing of a
petition in bankruptcy with respect to McKesson Canada, would have accrued on
such Guarantied Obligations, whether or not a claim is allowed against McKesson
Canada for such interest in any such bankruptcy proceeding) and all other
Guarantied Obligations then owed to the Administrative Agent and/or the Lenders
as aforesaid. All such payments shall be applied promptly from time to time by
the Administrative Agent:
     First, to the payment of the costs and expenses of any collection or other
realization under this Company Guaranty, including reasonable compensation to
the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith;
     Second, to the payment of all other Guarantied Obligations to each Lender
holding Guarantied Obligations its applicable share as provided in this
Agreement; and

78



--------------------------------------------------------------------------------



 



     Third, after payment in full of all Guarantied Obligations, to the payment
to the Company, or its successors or assigns, or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.
     10.05 Guarantor’s Rights of Subrogation, Contribution, Etc. Until the
Guarantied Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated, the Company shall withhold exercise of
(a) any claim, right or remedy, direct or indirect, the Company now has or may
hereafter have against McKesson Canada or any of its assets in connection with
this Company Guaranty or the performance by the Company of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute (including under California Civil Code Section 2847,
2848 or 2849), under common law or otherwise and including (i) any right of
subrogation, reimbursement or indemnification that the Company now has or may
hereafter have against McKesson Canada, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Agent or any Lender now has
or may hereafter have against McKesson Canada, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Agent or any Lender, and (b) any right of contribution the Company may have
against any other guarantor of the Guarantied Obligations (including any such
right of contribution under California Civil Code Section 2848). The Company
further agrees that, to the extent the agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the Company may have against McKesson Canada or against any
collateral or security, and any rights of contribution the Company may have
against any such other guarantor, shall be junior and subordinate to any rights
any Agent or any Lender may have against McKesson Canada, to all right, title
and interest any Agent or any Lender may have in any such collateral or
security, and to any right any Agent or any Lender may have against such other
guarantor. Each Agent, on behalf of Lenders, may use, sell or dispose of any
item of collateral or security as it sees fit without regard to any subrogation
rights the Company may have, and upon any such disposition or sale any rights of
subrogation against such collateral the Company may have shall terminate. If any
amount shall be paid to the Company on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of the Lenders and shall forthwith be
paid over to the Administrative Agent for the benefit of the Lenders to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms hereof.
     10.06 Subordination of Other Obligations. Any indebtedness of McKesson
Canada now or hereafter held by the Company is hereby subordinated in right of
payment to the Guarantied Obligations, and any such indebtedness of McKesson
Canada to the Company collected or received by the Company after an Event of
Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of the Lenders and shall forthwith be paid over
to the Administrative Agent for the benefit of the Lenders to be credited and
applied against the Guarantied Obligations but without affecting, impairing or
limiting in any manner the liability of the Company under any other provision of
this Guaranty.

79



--------------------------------------------------------------------------------



 



     10.07 Real Property Security. The Company agrees that, if all or a portion
of the Guarantied Obligations or any other guaranty of all or a portion of the
Guarantied Obligations are at any time secured by a deed of trust or mortgage
covering interests in real property, the Administrative Agent or its designee,
in its sole discretion, without notice or demand and without affecting the
liability of the Company, may foreclose, pursuant to the terms of the Loan
Documents or otherwise, on any such deed of trust or mortgage and the property
described therein by nonjudicial or other sale. Without limiting any of the
waivers contained elsewhere herein, the Company hereby waives any defense to
liability arising by reason of the exercise by the Lenders or the Administrative
Agent, or any of them, of any right or remedy contained in any such deed of
trust or mortgage or any of the other Loan Documents. The Company waives all
rights and defenses arising out of an election of remedies by the Lenders or the
Administrative Agent, even though the election of remedies, such as a
nonjudicial foreclosure with respect to security for a Guarantied Obligation,
has destroyed the Company’s rights of subrogation and reimbursement against
McKesson Canada by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.
     10.08 Expenses. The Company agrees to pay, or cause to be paid, on demand,
and to save the Administrative Agent and the Lenders harmless against liability
for, any and all reasonable costs and expenses (including fees and disbursements
of counsel and allocated costs of internal counsel) incurred or expended by the
Administrative Agent or any Lender in connection with the enforcement of or
preservation of any rights under this Company Guaranty.
     10.09 Continuing Guaranty; Termination of Guaranty. This Company Guaranty
is a continuing guaranty and shall remain in effect until all of the Guarantied
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated. The Company hereby irrevocably waives any right (including any
such right arising under California Civil Code Section 2815) to revoke this
Company Guaranty as to future transactions giving rise to any Guarantied
Obligations.
     10.10 Authority of the Company or McKesson Canada. It is not necessary for
any Lender or any Agent to inquire into the capacity or powers of McKesson
Canada or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
     10.11 Financial Condition of McKesson Canada. Any extensions of credit may
be granted to McKesson Canada or continued from time to time without notice to
or authorization from the Company regardless of the financial or other condition
of McKesson Canada at the time of any such grant or continuation. No Lender or
Agent shall have any obligation to disclose or discuss with the Company their
assessment, or the Company’s assessment, of the financial condition of McKesson
Canada. The Company has adequate means to obtain information from McKesson
Canada on a continuing basis concerning the financial condition of McKesson
Canada and its ability to perform its obligations under the Loan Documents, and
the Company assumes the responsibility for being and keeping informed of the
financial condition of McKesson Canada and of all circumstances bearing upon the
risk of nonpayment of the Guarantied Obligations. The Company hereby waives and
relinquishes any duty on the part of any Agent or any Lender to disclose any
matter, fact or thing relating to the business, operations or conditions of
McKesson Canada now known or hereafter known by any Agent or any Lender.

80



--------------------------------------------------------------------------------



 



     10.12 Rights Cumulative. The rights, powers and remedies given to the
Lenders and the Agents by this Company Guaranty are cumulative and shall be in
addition to and independent of all rights, powers and remedies given to any
Lender and any Agent by virtue of any statute or rule of law or in any of the
other Loan Documents or any agreement between the Company and any Lender and/or
any Agent or between McKesson Canada and any Lender and/or any Agent. Any
forbearance or failure to exercise, and any delay by any Lender or any Agent in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
     10.13 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty. (a) So
long as any Guarantied Obligations remain outstanding, the Company shall not,
without the prior written consent of the Administrative Agent in accordance with
the terms of this Agreement, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency proceedings of or
against McKesson Canada. The obligations of the Company under this Company
Guaranty shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of McKesson Canada or by any defense which McKesson Canada may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
     (b) The Company acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of the Company and the Administrative Agent that the Guarantied
Obligations which are guarantied by the Company pursuant to this Guaranty should
be determined without regard to any rule of law or order which may relieve
McKesson Canada of any portion of such Guarantied Obligations. The Company will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Administrative Agent, or
allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such proceeding is commenced.
     (c) In the event that all or any portion of the Guarantied Obligations are
paid by McKesson Canada, the obligations of the Company hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Agent or any Lender as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guarantied Obligations for all purposes under this Company
Guaranty.
ARTICLE XI.
MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other

81



--------------------------------------------------------------------------------



 



Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 4.01(a) (other than any
condition pursuant to Section 4.01(a)(viii)) without the written consent of each
Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) or increase or extend the
obligation of any Lender to accept Drafts except as permitted by Section 2.15,
in each case without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder (including a decrease in any amount payable in
respect of the Bankers’ Acceptance Facility) or under any other Loan Document
without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
     (g) release the Company from the Company Guaranty without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Canadian
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Canadian Administrative Agent under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at

82



--------------------------------------------------------------------------------



 



the time of such amendment, waiver or other modification; and (v) the Fee Letter
may be amended, or rights or privileges thereunder waived, only in a writing
executed by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
     11.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Company, McKesson Canada, the Administrative Agent, the L/C
Issuer or the Canadian Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. All notices hereunder to any Borrower shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (or, to the extent
permitted hereunder to be given by telephone, immediately confirmed in a writing
so delivered, mailed or sent). Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

83



--------------------------------------------------------------------------------



 



notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Company, McKesson Canada, the
Administrative Agent, the Canadian Administrative Agent and the L/C Issuer may
change its address, facsimile number, electronic mail address or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the Canadian
Administrative Agent and the L/C Issuer. Furthermore, each Public Lender (as
defined in Section 6.02) agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform (as defined in Section 6.02) in order to enable such Public Lender or
its delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials (as defined in Section 1.01) that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Agents and Lenders. Each Agent and Lender shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices
and Drawing Notices) purportedly given by or on behalf of the Company or
McKesson Canada which such Agent or

84



--------------------------------------------------------------------------------



 



Lender believes in good faith to have been given by a duly authorized officer or
other person authorized to borrow on behalf of the Applicable Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify each Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of such Borrower. All telephonic
notices to and other communications with an Agent may be recorded by such Agent,
and each of the parties hereto hereby consents to such recording.
     11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Agents to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers agree, jointly and severally, (i) to
pay or reimburse the Agents for all costs and expenses incurred in connection
with the syndication of the credit facilities provided for herein, the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(ii) to pay the L/C Issuer all fees, costs and charges required under
Section 2.03(j) and (iii) to pay or reimburse the Agents, the L/C Issuer and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Agents and the cost of independent public accountants
and other outside experts retained by the Agents or any Lender. All amounts due
under this Section 11.04 shall be payable within 20 Business Days after demand
therefor.
     (b) Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall jointly and severally
indemnify and hold harmless each Agent (and any sub-agent thereof), the L/C
Issuer, the Arranger, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against

85



--------------------------------------------------------------------------------



 



any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or related to any Canadian Dollar
transactions, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (A) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from non-tort claims by a Borrower
against such Indemnitee that are successful on the merits as determined by a
court of competent jurisdiction by final and nonappealable judgment.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Agents (or any sub-agent thereof),
the L/C Issuer, the Arranger or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agents (or any such sub-agent), the L/C
Issuer, the Arranger or such Related Party, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agents (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for an Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (b) are subject to the provisions of
Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, neither Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

86



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable not later
than 20 Business Days after demand therefor.
     (f) The agreements in this Section 11.04 shall survive the resignation of
the Administrative Agent, the Canadian Administrative Agent, the L/C Issuer or
the Arranger, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
a Borrower is made to either Agent or any Lender, or either Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by an Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Applicable Agent upon demand its applicable share of any amount so recovered
from or repaid by such Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to (A) in the case of
Domestic Loans and L/C Credit Extensions, the Federal Funds Rate from time to
time in effect and (B) in the case of Canadian Loans and Bankers’ Acceptance
Credit Extensions, the Overnight Canadian Rate from time to time in effect.
     11.06 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Agent and each Lender and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Sections 11.06(f) and (i), or (iv) to an SPC in accordance with the provisions
of Section 11.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.06(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 11.06(b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an

87



--------------------------------------------------------------------------------



 



Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, (iii) any
assignment of a Commitment must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) unless the Person that is
the proposed assignee is itself a Lender or an Affiliate of a Lender or an
Approved Fund (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); (iv) any assignment of a Commitment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) must be approved by the L/C Issuer
(such approval not to be unreasonably withheld or delayed); and (v) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption and (except in the case of an assignment by a Lender
to its Affiliate) a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may in its sole discretion elect to waive such
processing and recordation fee in the case of any assignment, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 11.06(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a

88



--------------------------------------------------------------------------------



 



consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.
     (d) In addition to sales of Canadian Participations by Canadian Lenders
pursuant to Section 2.01(b)(ii), any Lender may at any time, without the consent
of, or notice to, the Administrative Agent, sell participations to any Person
(other than a natural person or either Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) unless a
Default or Event of Default has occurred and is continuing, the Company shall
have approved the sale of participations to such Person (such approval not to be
unreasonably withheld or delayed); (ii) no participations in Canadian Loans or
Bankers’ Acceptances shall be sold to any Person that is not a Canadian
Resident; (iii) such Lender’s obligations under this Agreement shall remain
unchanged; (iv) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (v) the Borrowers, the
Agents, the L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; provided further that clauses (i) through
(v) of the foregoing proviso are not applicable to Canadian Participations. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to
Section 11.06(e), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 11.14 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

89



--------------------------------------------------------------------------------



 



     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless a Default or an Event
of Default has occurred and is continuing, the Company (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (i) “Eligible Assignee” shall not include either Borrower or any of
the Borrowers’ Affiliates or Subsidiaries and (ii) in the case of clauses (a),
(b) and (c), no such Lender, Affiliate or Approved Fund shall be an Eligible
Assignee for purposes of Canadian Loans or Bankers’ Acceptances unless such
Person is a Canadian Resident.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (an “SPC”) the option to provide all or any
part of any Committed Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Committed Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Committed Loan, the Granting Lender shall be obligated to make such
Committed Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Applicable Agent as is required under Section 2.12(b)(ii);
provided further that no such grant to an SPC shall impose Taxes or Other Taxes
on either Borrower. Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Company under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund

90



--------------------------------------------------------------------------------



 



as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 11.06, (a) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (b) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise. For purposes of this Section
11.06(i), “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     (j) Notwithstanding anything to the contrary contained herein, if at any
time Wachovia Bank, National Association assigns all of its Commitment and Loans
pursuant to Section 11.06(b), Wachovia Bank, National Association may, upon
30 days’ notice to the Company and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Wachovia Bank, National Association as L/C Issuer. In
the event that each Lender selected by the Company as L/C Issuer declines the
appointment, Bank of America shall become the L/C Issuer, without further action
by the Company or the Lenders. If Wachovia Bank, National Association resigns as
L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).
     (k) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     11.07 Treatment of Certain Information; Confidentiality.
     Each of the Agents, the L/C Issuer and Lenders agrees to maintain, and to
cause its Affiliates (including any Related Parties) to maintain, the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) to the extent
reasonably required, in connection with the exercise of any remedies hereunder
or under any other Loan

91



--------------------------------------------------------------------------------



 



Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to obligations of the Loan Parties under the
Loan Documents; (g) with the consent of the Company; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, the L/C Issuer, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company; provided, however, that to the extent permitted by
applicable law or regulation, each of the Agents and Lenders agrees to notify
the Company prior to (if reasonably practicable) or concurrently with its
disclosure of such information to any third party pursuant to clauses (b),
(c) and (f). In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and public information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions.
     For the purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or its business, other
than any such information that is available to any Agent, the L/C Issuer, or any
Lender or any of their respective Affiliates on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Agents and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
     11.08 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrowers, any such notice being waived by the Borrowers to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-

92



--------------------------------------------------------------------------------



 



off and application made by such Lender; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If either Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     11.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     11.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.
     11.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that either Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
     11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

93



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     11.14 Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Company pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrowers pursuant to this Agreement) or such other
evidence satisfactory to the Company and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Company
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Company make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Company shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such

94



--------------------------------------------------------------------------------



 



Lender transmits with an IRS Form W-8IMY pursuant to this Section 11.14(a) or
(B) if such Lender shall have failed to satisfy the foregoing provisions of this
Section 11.14(a); provided that if such Lender shall have satisfied the
requirement of this Section 11.14(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 11.14(a) shall relieve the Company of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any subsequent change in any applicable law, treaty or governmental
rule, regulation or order, or any subsequent change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Company is not required to pay additional
amounts under this Section 11.14(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 11.14, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 11.14 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     (d) Each Canadian Lender hereby represents and warrants that it is a
Canadian Resident, and each Canadian Lender agrees that if the foregoing
representation is inaccurate with respect to such Canadian Lender in any
material respect, then the Applicable Borrower shall not be required to pay to
such Canadian Lender any amounts pursuant to Section 3.01 relating to any Taxes
resulting solely from such inaccuracy. If a Borrower is required to pay amounts
to any Canadian Lender pursuant to Section 3.01 (whether by reason of such
Canadian Lender’s change of status or otherwise), then such Canadian Lender
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to take such actions as are necessary to minimize such Borrower’s obligations
under Article III, if such actions, in the sole judgment of such Canadian
Lender, are not otherwise disadvantageous to such Canadian Lender.

95



--------------------------------------------------------------------------------



 



     11.15 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Non-Extending Lender for any extension of
the Maturity Date, or if any other circumstance exists hereunder that gives
either Borrower the right to replace a Lender as a party hereto, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agents, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     11.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENTS, THE L/C ISSUER
AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE AGENTS, THE L/C ISSUER AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWERS, THE

96



--------------------------------------------------------------------------------



 



AGENTS, THE L/C ISSUER AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWERS, THE AGENTS, THE L/C ISSUER AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     (c) The Borrowers expressly require that this document and all documents
accessory hereto be drawn up in English and each Agent and each Lender, because
of the customer’s requirement and by making such documents available to the
customer in the English language, expresses the same requirement.
     Les Emprunteurs requièrent expressément que ce document et tous les
documents qui s’y rapportent soient rédigés en langue anglaise et chaque
Mondataire et chaque Banque, à cause de cette exigence du client, exprime la
même volonté en faisant en sorte que les documents en langue anglaise soient à
la disposition du client.
     11.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.18 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04 (but subject to the proviso to Section 11.04(b)), as between any
Indemnitee and a Borrower, such Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.

97



--------------------------------------------------------------------------------



 



     11.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (A) the arranging and other
services regarding this Agreement provided by the Agents and the Arranger are
arm’s-length commercial transactions between the Borrowers, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents and the
Arranger, on the other hand, (B) such Borrower and each other Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) such Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Agents and the Arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for either Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Agents nor the Arranger has
any obligation to either Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers, the other Loan Parties and their respective
Affiliates, and none of the Agents nor the Arranger has any obligation to
disclose any of such interests to either Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrowers and the other Loan Parties hereby waives and releases any claims
that it may have against any of the Agents or the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     11.20 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.
     11.21 Judgment. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of a Borrower in
respect of any such sum due from it to the Administrative Agent hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the

98



--------------------------------------------------------------------------------



 



Administrative Agent in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, jointly and
severally, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Applicable Borrower (or to any other Person who may be entitled
thereto under applicable law).

99



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            MCKESSON CORPORATION
      By:   /s/ Jeffrey C. Campbell         Name:   Jeffrey C. Campbell       
Title:   Executive Vice President and Chief Financial Officer     

                  By:   /s/ Nicholas A. Loiacono         Name:   Nicholas A.
Loiacono        Title:   Vice President and Treasurer     

            MCKESSON CANADA CORPORATION
      By:   /s/ Paula Keays         Name:   Paula Keays        Title:   Vice
President and Chief Financial Officer     

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Kevin L. Ahart         Name:   Kevin L. Ahart        Title:  
Assistant Vice President     

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Richard C. Hardison         Name:   Richard C. Hardison       
Title:   Vice President     

            BANK OF AMERICA, N.A. (acting through its
Canada branch), as
Canadian Administrative Agent
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

            BANK OF AMERICA, N.A. (acting through
its Canada branch) as a Lender
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as L/C Issuer
      By:   /s/ Jeanette A. Griffin         Name:   Jeanette A. Griffin       
Title:   Director   

S-1



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ Jeanette A. Griffin         Name:   Jeanette A. Griffin       
Title:   Director     

            THE BANK OF NEW YORK, as a Lender
      By:   /s/ John M. Lokay, Jr.         Name:   John M. Lokay, Jr.       
Title:   Vice President     

            THE BANK OF NOVA SCOTIA, as a
Lender
      By:   /s/ Richard Hawthorne         Name:   Richard Hawthorne       
Title:   Director     

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., Seattle Branch, as a Lender
      By:   /s/ Tatsuro Miyazaki         Name:   Tatsuro Miyazaki       
Title:   Deputy General Manager     

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Sean Devillers         Name:   Sean Devillers        Title:  
Officer     

            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Jeffrey Wieser         Name:   Jeffrey Wieser        Title:  
Managing Director     

            JPMORGAN CHASE BANK, N.A., as a
Lender
      By:   /s/ Stephanie Parker         Name:   Stephanie Parker       
Title:   Executive Director     

            JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH
      By:   /s/ Drew McDonald         Name:   Drew McDonald        Title:  
Executive Director   

S-2



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION, as a
Lender
      By:   /s/ J.T. Taylor         Name:   J.T. Taylor        Title:   Senior
Vice President     

            NATIONAL CITY BANK, as a Lender
      By:   /s/ Joseph R. Netzel         Name:   Joseph R. Netzel       
Title:   Senior Vice President     

            PNC BANK, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Luke McElhinny         Name:   Luke McElhinny        Title:  
Vice President     

            COÕPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.
“RABOBANK INTERNATIONAL” NEW YORK
BRANCH, as a Lender
      By:   /s/ Eric Baymiller         Name:   Eric Baymiller        Title:  
Executive Director     

                  By:   /s/ Rebecca O. Morrow         Name:   Rebecca O. Morrow 
      Title:   Executive Director     

            SUNTRUST BANK, as a Lender
      By:   /s/ John W. Teasley         Name:   John W. Teasley        Title:  
Director     

            TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

            THE TORONTO-DOMINION BANK
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory   

S-3



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Dan Stevens         Name:   Dan Stevens        Title:   Vice
President     

            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Paul K. Stimpfl         Name:   Paul K. Stimpfl        Title:  
Senior Vice President     

            WILLIAM STREET COMMITMENT CORPORATION
(RECOURSE ONLY TO THE ASSETS OF WILLIAM
STREET COMMITMENT CORPORATION), as a
Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Assistant Vice President     

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXISTING LETTERS OF CREDIT

                          Issuer   Beneficiary   L/C Number   US$ Amount  
Expiration Date   Type
Wachovia Bank
  Oklahoma Workers Compensation Court   SM415356C     10,000.00     1/1/2008  
Auto renewable Standby
Wachovia Bank
  Traveler’s Indemnity Company   SM416740C     350,000.00     4/30/2008   Auto
renewable Standby
Wachovia Bank
  Industrial Commission of Arizona   SM207138     537,823.46     3/1/2008   Auto
renewable Standby
Wachovia Bank
  Home Insurance Company   SM415360C     915,300.00     1/1/2008   Auto
renewable Standby
Wachovia Bank
  Old Republic Insurance Company   SM415750C     2,325,463.00     1/1/2008  
Auto renewable Standby
Wachovia Bank
  Conroe Industrial Development Corporation   SM217709W     2,458,456.00    
6/1/2007   Auto renewable Standby
Wachovia Bank
  State of Illinois Healthcare   SM220712     8,600,000.00     7/1/2007   Auto
renewable Standby
Wachovia Bank
  Old Republic Insurance Company   SM415355C     21,722,348.00     1/1/2008  
Auto renewable Standby
 
                       
TOTAL
            36,919,390.46          

Schedule 1.01 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS, PRO RATA SHARES
AND AFFILIATE BANKS

                                                      Canadian                  
          Commitments                     Canadian   (in U.S.   Canadian Pro    
      Total Pro Rata Domestic Lender   Lender   Dollars)*   Rata Share   Total
Commitment   Share
Bank of America, N.A.
  Bank of America, N.A.
(acting through its
Canadian Branch)   $ 95,000,000       47.500000000 %   $ 210,000,000      
16.153846154 %
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank,
N.A., Toronto Branch   $ 50,000,000       25.000000000 %   $ 190,000,000      
14.615384615 %
Wachovia Bank, National Association
          $ 0             $ 190,000,000       14.615384615 %
The Bank of Nova Scotia
  The Bank of Nova Scotia   $ 30,000,000       15.000000000 %   $ 100,000,000  
    7.692307692 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch
          $ 0             $ 100,000,000       7.692307692 %
SunTrust Bank
          $ 0             $ 75,000,000       5.769230769 %
Rabobank International
          $ 0             $ 75,000,000       5.769230769 %
U.S. Bank National Association
          $ 0             $ 75,000,000       5.769230769 %
KeyBank National Association
          $ 0             $ 50,000,000       3.846153846 %
William Street Commitment Corporation
          $ 0             $ 50,000,000       3.846153846 %
Fifth Third Bank
          $ 0             $ 35,000,000       2.692307692 %
The Bank of New York
          $ 0             $ 30,000,000       2.307692308 %
Toronto Dominion (Texas) LLC
  The Toronto Dominion
Bank, Toronto   $ 25,000,000       12.500000000 %   $ 25,000,000      
1.923076923 %
Wells Fargo Bank, N.A.
          $ 0             $ 25,000,000       1.923076923 %
HSBC Bank USA, National Association
          $ 0             $ 25,000,000       1.923076923 %
PNC Bank, National Association
          $ 0             $ 25,000,000       1.923076923 %
National City Bank
          $ 0             $ 20,000,000       1.538461538 %
Totals:
          $ 200,000,000       100.000000000 %   $ 1,300,000,000      
100.000000000 %

 

*   Please see Section 2.01(a)(ii)

Schedule 2.01 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
SUBSIDIARIES AND INDEBTEDNESS SECURED BY LIENS
Part (a). Domestic/Foreign Subsidiaries

     
3071406 Nova Scotia Company
  3087601 Nova Scotia Company
A.L.I Technologies (Deutschland) Gmbh
  A.L.I Holdings LLC
A.L.I Imaging Systems Corp.
  A.L.I Technologies (Europe) B.V.
A.L.I Technologies (International) LLC
  Access Health UK Ltd.**
Beldere Corporation **
  California Golden State Finance Company
CGSF Funding Corporation
  City Properties, S.A.**
Clinique Sante Corporation
  Convenience Office Prescriptions
CPG Industries, Inc.
  Crocker Plaza Company
Cypress Medical Products LLC
  D & K Healthcare Resources LLC
D & K Pharmacy Solutions, Inc.
  DC Land Company
DGM Trust Corporation
  Diversified Healthcare, LLC
Foremost de Venezuela, S.A.**
  Foremost Homes Hawaii, Ltd.**
Foremost Iran Corporation**
  Foremost Shir, Inc.**
Golden State Insurance Company Ltd.**
  Goodman Manufacturing Company
HBO & Company (VI), Inc.**
  HBOC Medical Limited**
Health Mart Systems, Inc.
  HF Lanc Company
Intercal, Inc.**
  Jaron, Inc.
Jewett Drug LLC
  Knowledgeable Healthcare Solutions, Inc.
KWS & P, Inc**
  KWS & P/SFA, Inc.**
MCK Acquisition Corp.
  McKesson (International) (Gibraltar) Limited**
McKesson Asia-Pacific Pty Limited
  McKesson Automation Canada Corporation
McKesson Automation Inc.
  McKesson Automation Systems Inc.
McKesson Canada Corporation
  McKesson Canada Support Services Corporation
McKesson Capital Funding Corporation
  McKesson Capital LLC
McKesson Development Corp.
  McKesson Finance Company of Canada
McKesson Financial Holdings II Limited
  McKesson Financial Holdings Limited
McKesson Funding Company of Canada
  McKesson Health Solutions Canada Company
McKesson Health Solutions Holdings LLC
  McKesson Health Solutions LLC
McKesson Health Solutions Puerto Rico Inc
  McKesson Health Solutions Texas Inc.
McKesson Information Solutions Canada Company
  McKesson Information Solutions Capital S.a.r.l.
McKesson Information Solutions Finance S.a.r.l.
  McKesson Information Solutions France SAS
McKesson Information Solutions Holdings France S.a.r.l.
  McKesson Information Solutions Holdings I SRL
McKesson Information Solutions Holdings II S.a.r.l.
  McKesson Information Solutions Holdings III S.a.r.l.
McKesson Information Solutions Holdings IV S.a.r.l.
  McKesson Information Solutions Holdings V S.a.r.l
McKesson Information Solutions Holdings Limited
  McKesson Information Solutions Holdings S.a.r.l.
McKesson Information Solutions I SRL
  McKesson Information Solutions Ireland Limited
McKesson Information Solutions LLC
  McKesson Information Solutions Netherlands B.V.
McKesson Information Solutions Sweden AB
  McKesson Information Solutions UK Limited
McKesson International Capital S.a.r.l.
  McKesson International Finance S.a.r.l.
McKesson International Holdings II S.a.r.l.
  McKesson International Holdings III S.a.r.l.
McKesson International Holdings IV S.a.r.l.
  McKesson International Holdings V S.a.r.l.
McKesson International Holdings VI S.a.r.l.
  McKesson International Holdings VII S.a.r.l.
McKesson International Holdings Limited
  McKesson International Holdings LLC
McKesson International Holdings S.a.r.l.
  McKesson International Holdings SRL
McKesson International Ireland Limited
  McKesson International LLC
McKesson International Netherlands B.V.
  McKesson International Netherlands II B.V.

Schedule 5.11 - 1



--------------------------------------------------------------------------------



 



     
McKesson International Nova Scotia ULC
  McKesson International S.a.r.l.
McKesson International SRL
  McKesson Logistics Solutions
McKesson Logistics Solutions LLC
  McKesson Medical Imaging Company
McKesson Medical-Surgical FDT Inc.
  McKesson Medical-Surgical Holdings Inc.
McKesson Medical-Surgical Inc.
  McKesson Medical-Surgical International Limited
McKesson Medical-Surgical Maine Inc.
  McKesson Medical-Surgical MediMart Inc.
McKesson Medical-Surgical MediNet Inc.
  McKesson Medical-Surgical Minnesota Inc.
McKesson Medical-Surgical Minnesota Supply Inc.
  McKesson Medication Management LLC
McKesson Medication Management Puerto Rico Inc.
  McKesson Nederland B.V.
McKesson New Zealand Limited
  McKesson Property Company, Inc.
McKesson Purchasing Company LLC
  McKesson Services LLC
McKesson Specialty Arizona Inc
  McKesson Specialty Corporation
McKesson Specialty Distribution LLC
  McKesson Specialty Holdings LLC
McKesson Specialty Pharmaceuticals LLC
  McKesson Specialty Prescription Services (B.C.) Corporation
McKesson Specialty Prescription Services Corporation
  McKesson Trading Company
McKesson Transportation Systems, Inc.
  Medcon Ltd.
Medcon UK Limited
  Medical & Vaccine Products, Inc.
Medical Imaging SRL
  Moore Medical LLC
MSA Products LLC
  myhca, inc.
NADRO, S.A. de C.V.*
  Nadro Services S. de R.L. de C.V.*
National Oncology Alliance, Inc.
  NDC Health Holdings UK**
NDC of Canada, Inc.**
  NDCHealth Corporation
NDCHealth Pharmacy Systems and Services ULC
  NDCHealth Pharmacy Systems and Services, Inc.
Northstar Healthcare Holdings Limited
  Northstar Healthcare Limited
Northstar Rx LLC
  Patient Account Management Services, Inc.
Per-Se Technologies (UK) Limited
  Per-Se Technologies Canada, Inc.
Per-Se Technologies, Inc.
  Per-Se Transaction Services, Inc.
Physician Micro Systems, Inc.
  Podiatry Online, Inc.
PST Products, LLC
  PST Services, Inc.
Purchasing Alliance for Clinical Therapeutics, LLC
  S.K.U., Inc.**
SI/Baker, Inc.
  Sterling Medical Services, LLC
Strategic Health Alliance II, Inc.
  Strategic Health Alliance Management Corp.
Titus Home Health Care LLC
  VC Services, Inc.
Verispan L.L.C.*
  Walsh Distribution, L.L.C.
Walsh Healthcare Solutions LLC
  Zee Medical Canada Corporation
Zee Medical, Inc.
   

 

*   Ownership less than 100%
  **   Inactive

Part (b). Indebtedness in Excess of $25,000,000 Secured by Liens.
As of June 8, 2007, the Company and its Subsidiaries had no Indebtedness in
excess of $25,000,000 secured by Liens.

Schedule 5.11 - 2



--------------------------------------------------------------------------------



 



SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
COMPANY:
McKesson Corporation
One Post Street
San Francisco, CA 94104-5296
U.S.A.
Attention: Nicholas A. Loiacono, Vice President and Treasurer
Telephone: (415) 983-9339
Facsimile: (415) 983-8826
Electronic mail: nicholas.loiacono@mckesson.com
Website address: www.mckesson.com
McKESSON CANADA:
McKesson Canada Corporation
8625 Trans Canada Highway
St. Laurent, Quebec
Canada H4Z 1Z6
Attention: Paula Keays, Chief Financial Officer
Telephone: (514) 832-8245
Facsimile: (514) 832-8232
Electronic mail: paula.keays@mckesson.ca
Website address: www.mckesson.ca
with a copy of all notices to:
Nicholas A. Loiacono, Vice President and Treasurer, McKesson Corporation (see
Company contact
information above)
ADMINISTRATIVE AGENT:
Administrative Agent’s Contact for Payments and Requests for Credit Extensions:
Bank of America, N.A.
101 North Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Monika Patel
Telephone: (704) 386-5094
Facsimile: (704) 409-0157
Electronic Mail: monika.patel@bankofamerica.com
Payment Instructions:
Bank of America, N.A.
New York, NY

Schedule 11.02 - 1



--------------------------------------------------------------------------------



 



Attn: Corporate Credit Services
ABA #: 026009593
Account #: 1366212250600
Ref: McKesson Corporation
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kevin Ahart
Telephone: (415) 436-2750
Facsimile: (415) 503-5000
Electronic Mail: kevin.ahart@bankofamerica.com
CANADIAN ADMINISTRATIVE AGENT:
Canadian Administrative Agent’s Office:
Bank of America, N.A., Canada Branch
200 Front Street West, Suite 2700
Toronto, Ontario M5V 3L2
Canada
Telephone: (416) 349-4100
Contact for Payments and Requests for Credit Extensions:
Attn: Sylwia Durkiewicz
Telephone: (416) 349-4307
Facsimile: (416) 349-4282
and
Attn: Clara McGibbon
Telephone: (416) 349-5484
Facsimile: (416) 349-4282
Other Notices as Canadian Administrative Agent:
Attn: Medina Sales de Andrade, VP
Telephone: (416) 349-5433
Facsimile: (416) 349-4283
Payment Instructions:
Canadian Dollar
LVTS — Large Value Transaction System
Bank of America, N.A., Canada Branch
200 Front Street West, Toronto
Attn: Agency Loans Admin.
Swift Code: BOFACATT
Transit #: 01312-241

Schedule 11.02 - 2



--------------------------------------------------------------------------------



 



Account #: 90083255
Ref: McKesson Canada
L/C ISSUER:
Wachovia Bank, National Association
201 S. College Street
NC 1183
Charlotte, North Carolina 28244
Attention: LaShasta Jackson, Corporate Lending Ops Analyst
Telephone: (704) 715-1459
Facsimile: (704) 715-0095
Electronic Mail: lashasta.jackson@wachovia.com
with a copy of all notices to:
Wachovia Securities
One South Broad Street, PA4152
Philadelphia, Pennsylvania 19107
Attention: Jeanette Griffin, Director
Telephone: (267) 321-6615
Facsimile: (267) 321-6700
Electronic Mail: jeanette.griffin@wachovia.com

Schedule 11.02 - 3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                                         ,                     

To:   Bank of America, N.A., as Administrative Agent
[Bank of America, N.A. (acting through its Canada branch), Canadian
Administrative Agent]

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of June 8, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among McKesson
Corporation, a Delaware corporation, McKesson Canada Corporation, a Nova Scotia
unlimited company, the Lenders from time to time party thereto, Bank of America,
N.A. (acting through its Canada branch), as Canadian Administrative Agent, Bank
of America, N.A., as Administrative Agent, and Wachovia Bank, National
Association, as L/C Issuer.
     The undersigned hereby requests (select one):
     o A Borrowing of Committed Loans     o A conversion of Loans

     o A continuation of Loans

  1.   The Borrower is
                                                            .     2.   On
                                                             (a Business Day).  
  3.   In the amount of $                                        .     4.  
Comprised of [Eurodollar Rate Loans] [Base Rate Loans][Canadian Prime Rate
Loans]. [Type of Committed Loan requested]     5.   For Eurodollar Rate Loans:
with an Interest Period of       months.     6.   The Applicable Currency is
[Dollars] [Canadian Dollars]

     [The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a) of the Agreement and, if made with respect to
Canadian Loans, Section 2.01(b)(i) of the Agreement.]

                      [BORROWER]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF NOTE
[DOMESTIC LOANS]
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated Credit Agreement, dated
as of June 8, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, McKesson
Canada Corporation, the Lenders from time to time party thereto, Bank of
America, N.A. (acting through its Canada branch), as Canadian Administrative
Agent, Bank of America, N.A., as Administrative Agent, and Wachovia Bank,
National Association, as L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

                      MCKESSON CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

B-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF NOTE
[CANADIAN LOANS]
                                                            
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated Credit Agreement, dated
as of June 8, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, McKesson
Corporation, the Lenders from time to time party thereto, Bank of America, N.A.
(acting through its Canada branch), as Canadian Administrative Agent, Bank of
America, N.A., as Administrative Agent, and Wachovia Bank, National Association,
as L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Canadian Administrative
Agent for the account of the Lender in Canadian Dollars in immediately available
funds at the Canadian Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

                      MCKESSON CANADA CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

B-2-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of Principal   Outstanding    
            End of Interest   or Interest Paid   Principal Balance     Date  
Type of Loan Made   Amount of Loan Made   Period   This Date   This Date  
Notation Made By ______   ______   ______   ______   ______   ______   ______
______   ______   ______   ______   ______   ______   ______ ______   ______  
______   ______   ______   ______   ______ ______   ______   ______   ______  
______   ______   ______ ______   ______   ______   ______   ______   ______  
______ ______   ______   ______   ______   ______   ______   ______ ______  
______   ______   ______   ______   ______   ______ ______   ______   ______  
______   ______   ______   ______ ______   ______   ______   ______   ______  
______   ______ ______   ______   ______   ______   ______   ______   ______
______   ______   ______   ______   ______   ______   ______ ______   ______  
______   ______   ______   ______   ______ ______   ______   ______   ______  
______   ______   ______ ______   ______   ______   ______   ______   ______  
______ ______   ______   ______   ______   ______   ______   ______ ______  
______   ______   ______   ______   ______   ______ ______   ______   ______  
______   ______   ______   ______ ______   ______   ______   ______   ______  
______   ______

B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT C
OPINION MATTERS
     Consistent with opinions under the Existing Revolving Credit Agreement, the
matters contained in the following Sections of the Agreement should be covered
by the legal opinions:

  •   Section 5.01(a) and (b)     •   Section 5.02     •   Section 5.03     •  
Section 5.04     •   Section 5.05     •   Section 5.07     •   Section 5.09

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of June 8, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among McKesson
Corporation, a Delaware corporation (the “Company”), McKesson Canada
Corporation, a Nova Scotia unlimited company, the Lenders from time to time
party thereto, Bank of America, N.A. (acting through its Canada branch), as
Canadian Administrative Agent, Bank of America, N.A., as Administrative Agent,
and Wachovia Bank, National Association, as L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          
                                          of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and

D-1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Company contained in Article V
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.08(a) of
the Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) respectively, of Section 6.01 of the Agreement,
including the statements in connection with which the Compliance Certificate is
delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,
                                        .

                      MCKESSON CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

D-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Section 7.04:
Maximum Total Debt to
Capitalization Ratio

         
1.
  Total Capitalization    
 
  (a) Total Debt   $______
 
  (b) Capital stock and additional paid-in-capital   $______
 
  (c) Retained earnings (accumulated deficits)   $______
 
  (d) Sum of (a), (b) and (c):   $______
2.
  Ratio of Total Debt (Item 1(a)) to
Total Capitalization (Item 1(d)):   ______:______    
3.
  Maximum Ratio Permitted under Section 7.04:   0.565:1.00

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

          1.   Assignor:
                                                             2.   Assignee:
                                                             [and is an
Affiliate/Approved Fund of [identify Lender]] 3.   Borrower(s): McKesson
Corporation and McKesson Canada Corporation 4.   Administrative Agent: Bank of
America, N.A., as the administrative agent under the Credit Agreement
5.
  Credit Agreement:   The Amended and Restated Credit Agreement, dated as of
June 8, 2007, among McKesson Corporation, McKesson Canada Corporation, the
Lenders from time to time party thereto, Bank of

E-1



--------------------------------------------------------------------------------



 



         
 
      America, N.A., as Administrative Agent, Bank of America, N.A. (acting
through its Canada branch), as Canadian Administrative Agent, Wachovia Bank,
National Association, as L/C Issuer and the other agents parties thereto

6.   Assigned Interest:

                                      Aggregate                 Amount of  
Amount of   Percentage         Commitment   Commitment   Assigned of    
Facility Assigned   for all Lenders*   Assigned*   Commitment1   CUSIP Number
Domestic Loans
  $ ______     $ ______       ______ %        
Canadian Loans
  $ ______     $ ______       ______ %        
 
  $ ______     $ ______       ______ %        

[7.    Trade Date:                                         ]2

Effective Date:                                         , 20       [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR
[NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Title:        
 
                    ASSIGNEE
[NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Title:        

[Consented to and] Accepted:
Bank of America, N.A., as Administrative Agent
                                                            

1   Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.   2   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

E-2



--------------------------------------------------------------------------------



 



                By:                                 Title:        
 
         
 
   
 
                [Consented to:        
 
                McKesson Corporation        
 
                By:                                   Title:   ]        

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JUNE 8, 2007
AMONG
MCKESSON CORPORATION, MCKESSON CANADA CORPORATION,
THE LENDERS PARTY THERETO, BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA
BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND
WACHOVIA BANK, NATIONAL
ASSOCIATION, AS L/C ISSUER
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem

E-4



--------------------------------------------------------------------------------



 



appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DRAWING NOTICE
     Pursuant to that certain Agreement, dated as of June 8, 2007 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among McKesson Corporation, a Delaware corporation, McKesson Canada
Corporation, a Nova Scotia unlimited company, the Lenders from time to time
party thereto (the “Lenders”), Bank of America, N.A. (acting through its Canada
branch), as Canadian Administrative Agent, Bank of America, N.A., as
Administrative Agent and Wachovia Bank, National Association, as L/C Issuer,
this represents McKesson Canada’s notice pursuant to Section 2.04(b) of the
Agreement that McKesson Canada hereby requests a Drawing under the Agreement,
and, in connection therewith, sets forth below the information relating to such
Drawing as required by Section 2.04(b) of the Agreement:
          1. The Drawing Date, which is a Business Day, is
                                        ,                      ;
          2. The aggregate Face Amount of Drafts to be accepted is
Cdn.$                    ;
          3. The maturity date for such Drafts is
                                        ,                     , which represents
a term to maturity of approximately [Insert term of bill of exchange, which may
be anywhere from 7 to 180] days.

                          Dated: ___________________           McKESSON CANADA
CORPORATION    
 
 
 
                   
 
                       
 
          By:                                  
 
              Name:        
 
              Title:  
 
   
 
                 
 
   

F-1